EXECUTION VERSION




Published CUSIP Number: 97415PAD1
Revolving Credit CUSIP Number: 97415PAE9
Term Loan CUSIP Number: 97415PAF6
 
 

$250,000,000
CREDIT AGREEMENT
dated as of January 30, 2018
by and among

WINGSTOP INC.,
as Borrower,
the Subsidiaries of the Borrower party hereto,
as Guarantors

the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and
Issuing Lender

CITIZENS BANK, NATIONAL ASSOCIATION,
as Syndication Agent
FIFTH THIRD BANK,
as Documentation Agent
WELLS FARGO SECURITIES, LLC,
CITIZENS BANK, NATIONAL ASSOCIATION,
and
FIFTH THIRD BANK,
as Joint Lead Arrangers and
Joint Book Runners
CID#: 000028941
 










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
1
Section 1.1    Definitions.
1
Section 1.2    Other Definitions and Provisions.
34
Section 1.3    Accounting Terms.
34
Section 1.4    UCC Terms.
35
Section 1.5    Rounding.
35
Section 1.6    References to Agreement and Laws.
35
Section 1.7    Times of Day.
35
Section 1.8    Letter of Credit Amounts.
35
Section 1.9    Guaranty Obligations.
35
ARTICLE II REVOLVING CREDIT FACILITY
36
Section 2.1    Revolving Credit Loans.
36
Section 2.2    Procedure for Advances of Revolving Credit Loans.
36
Section 2.3    Repayment and Prepayment of Revolving Credit.
37
Section 2.4    Permanent Reduction of the Revolving Credit Commitment.
38
Section 2.5    Termination of Revolving Credit Facility.
38
Article III LETTER OF CREDIT FACILITY
38
Section 3.1    L/C Commitment.
38
Section 3.2    Procedure for Issuance of Letters of Credit.
39
Section 3.3    Commissions and Other Charges.
39
Section 3.4    L/C Participations.
40
Section 3.5    Reimbursement Obligation of the Borrower.
41
Section 3.6    Obligations Absolute.
41
Section 3.7    Effect of Letter of Credit Application.
42
ARTICLE IV TERM LOAN FACILITY
42
Section 4.1    Term Loan.
42
Section 4.2    Procedure for Advance of Term Loan.
42
Section 4.3    Repayment of Term Loan.
43
Section 4.4    Prepayments of Term Loans.
44
ARTICLE V GENERAL LOAN PROVISIONS
45
Section 5.1    Interest.
45
Section 5.2    Notice and Manner of Conversion or Continuation of Loans.
47
Section 5.3    Fees.
48
Section 5.4    Manner of Payment.
48
Section 5.5    Evidence of Indebtedness.
49
Section 5.6    Adjustments.
49
Section 5.7    Obligations of Lenders.
50
Section 5.8    Changed Circumstances.
51
Section 5.9    Indemnity.
53
Section 5.10    Increased Costs.
53
Section 5.11    Taxes.
55
Section 5.12    Mitigation Obligations; Replacement of Lenders.
59
Section 5.13    Cash Collateral.
60



i



--------------------------------------------------------------------------------




Section 5.14    Defaulting Lenders.
61
Section 5.15    Incremental Loans.
63
Section 5.16    Amend and Extend Transaction.
66
ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
68
Section 6.1    Conditions to Closing and Initial Extensions of Credit.
68
Section 6.2    Conditions to All Extensions of Credit.
71
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
72
Section 7.1    Organization; Power; Qualification.
72
Section 7.2    Ownership.
72
Section 7.3    Authorization; Enforceability.
73
Section 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.    
73
Section 7.5    Compliance with Law; Governmental Approvals.
73
Section 7.6    Tax Returns and Payments.
74
Section 7.7    Intellectual Property Matters.
74
Section 7.8    Environmental Matters.
75
Section 7.9    Employee Benefit Matters.
76
Section 7.10    Margin Stock.
77
Section 7.11    Government Regulation.
77
Section 7.12    Contractual Obligations.
77
Section 7.13    Employee Relations.
77
Section 7.14    Financial Statements.
78
Section 7.15    No Material Adverse Change.
78
Section 7.16    Solvency.
78
Section 7.17    Titles to Properties.
78
Section 7.18    Litigation.
78
Section 7.19    Anti-Corruption Laws and Sanctions.
78
Section 7.20    Absence of Defaults.
79
Section 7.21    Investment Bankers’ and Similar Fees.
79
Section 7.22    Disclosure.
79
Section 7.23    Inactive Companies.
79
ARTICLE VIII AFFIRMATIVE COVENANTS
79
Section 8.1    Financial Statements and Budgets.
80
Section 8.2    Certificates; Other Reports.
81
Section 8.3    Notice of Litigation and Other Matters.
82
Section 8.4    Preservation of Corporate Existence and Related Matters.
83
Section 8.5    Maintenance of Property and Licenses.
83
Section 8.6    Insurance.
84
Section 8.7    Payment of Taxes.
84
Section 8.8    Compliance with Laws and Approvals.
84
Section 8.9    Environmental Laws.
84
Section 8.10    Visits and Inspections.
85
Section 8.11    Additional Subsidiaries.
85
Section 8.12    Use of Proceeds.
86



ii



--------------------------------------------------------------------------------




Section 8.13    Deposit Accounts.
87
Section 8.14    Compliance with Anti-Corruption Laws and Sanctions.
87
Section 8.15    Further Assurances.
87
ARTICLE IX NEGATIVE COVENANTS
87
Section 9.1    Indebtedness.
88
Section 9.2    Liens.
89
Section 9.3    Investments.
92
Section 9.4    Fundamental Changes.
95
Section 9.5    Asset Dispositions.
95
Section 9.6    Restricted Payments.
97
Section 9.7    Transactions with Affiliates.
98
Section 9.8    Management Fees and Compensation.
99
Section 9.9    Fiscal Year; Organizational Documents.
99
Section 9.10    No Further Negative Pledges; Restrictive Agreements.
99
Section 9.11    Nature of Business.
100
Section 9.12    Sale Leasebacks; Securitization Transactions; Synthetic Leases.
100
Section 9.13    Financial Covenants.
100
Section 9.14    Disposal of Subsidiary Interests.
102
Section 9.15    Inactive Companies.
102
ARTICLE X DEFAULT AND REMEDIES
102
Section 10.1    Events of Default.
102
Section 10.2    Remedies.
104
Section 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.
105
Section 10.4    Crediting of Payments and Proceeds.
106
Section 10.5    Administrative Agent May File Proofs of Claim.
107
Section 10.6    Credit Bidding.
108
ARTICLE XI THE ADMINISTRATIVE AGENT
108
Section 11.1    Appointment and Authority.
108
Section 11.2    Rights as a Lender.
109
Section 11.3    Exculpatory Provisions.
109
Section 11.4    Reliance by the Administrative Agent.
110
Section 11.5    Delegation of Duties.
111
Section 11.6    Resignation of Administrative Agent.
111
Section 11.7    Non-Reliance on Administrative Agent and Other Lenders.
112
Section 11.8    No Other Duties, etc.
112
Section 11.9    Collateral and Guaranty Matters.
113
Section 11.10    Secured Hedge Agreements and Secured Cash Management
Agreements.    
114
ARTICLE XII MISCELLANEOUS
114
Section 12.1    Notices.
114
Section 12.2    Amendments, Waivers and Consents.
116
Section 12.3    Expenses; Indemnity.
118
Section 12.4    Right of Setoff.
122
Section 12.5    Governing Law; Jurisdiction, Etc.
122
Section 12.6    Waiver of Jury Trial.
123



iii



--------------------------------------------------------------------------------




Section 12.7    Reversal of Payments.
123
Section 12.8    Injunctive Relief.
124
Section 12.9    Accounting Matters.
124
Section 12.10    Successors and Assigns; Participations.
124
Section 12.11    Treatment of Certain Information; Confidentiality.
130
Section 12.12    Performance of Duties.
131
Section 12.13    All Powers Coupled with Interest.
131
Section 12.14    Survival.
131
Section 12.15    Titles and Captions.
132
Section 12.16    Severability of Provisions.
132
Section 12.17    Counterparts; Integration; Effectiveness; Electronic Execution.
132
Section 12.18    Term of Agreement.
132
Section 12.19    USA PATRIOT Act.
133
Section 12.20    Independent Effect of Covenants.
133
Section 12.21    Inconsistencies with Other Documents.
133
Section 12.22    No Advisory or Fiduciary Responsibility.
133
Section 12.23    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
134
ARTICLE XIII GUARANTY
135
Section 13.1    The Guaranty.
135
Section 13.2    Obligations Unconditional.
135
Section 13.3    Reinstatement.
137
Section 13.4    Certain Additional Waivers.
137
Section 13.5    Remedies.
137
Section 13.6    Rights of Contribution.
137
Section 13.7    Guarantee of Payment; Continuing Guarantee.
137
Section 13.8    Keepwell.
138





iv



--------------------------------------------------------------------------------






EXHIBITS
Exhibit A-1    -    Form of Revolving Credit Note
Exhibit A-2    -    Form of Term Loan Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation
Exhibit D    -    Form of Notice of Prepayment
Exhibit E    -    Form of Notice of Conversion/Continuation
Exhibit F    -    Form of Officer’s Compliance Certificate
Exhibit G    -    Form of Assignment and Assumption
SCHEDULES
Schedule 1.1    -    Commitments
Schedule 7.2    -    Subsidiaries and Capitalization
Schedule 7.6    -    Tax Returns and Payments
Schedule 7.7    -    Intellectual Property Matters
Schedule 7.9    -    ERISA Plans
Schedule 7.13    -    Labor and Collective Bargaining Agreements
Schedule 7.17    -    Real Property
Schedule 7.23    -    Inactive Companies
Schedule 9.1    -    Existing Indebtedness
Schedule 9.2    -    Existing Liens
Schedule 9.3    -    Existing Loans, Advances and Investments
Schedule 9.7    -    Transactions with Affiliates




v



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of January 30, 2018 by and among WINGSTOP INC., a
Delaware corporation, as Borrower, the Guarantors (as defined herein), the
lenders who are party to this Agreement and the lenders who may become a party
to this Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to provide certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1    Definitions.
The following terms when used in this Agreement shall have the meanings assigned
to them below:
“2018 Dividend Payment” means a series of dividends or other distributions made
to the holders of the Capital Stock of the Borrower on or after the Closing Date
in an aggregate amount not to exceed $95,000,000.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.





--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder, and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 3.50 to 1.00
0.35%
1.75%
0.75%
II
Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00
0.375%
2.00%
1.00%
III
Greater than or equal to 4.00 to 1.00, but less than 4.50 to 1.00
0.40%
2.25%
1.25%
IV
Greater than or equal to 4.50 to 1.00, but less than 5.00 to 1.00
0.45%
2.50%
1.50%
V
Greater than or equal to 5.00 to 1.00
0.50%
2.75%
1.75%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower;
provided that (a) the Applicable Margin shall be based on Pricing Level I until
the first Calculation Date occurring after the first fiscal quarter following
the Closing Date and, thereafter, the Applicable Margin shall be determined by
reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower preceding the


2



--------------------------------------------------------------------------------




applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level V until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Leverage Ratio in
the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(c) and 10.2
nor any of their other rights under this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Wells Fargo Securities, LLC, Citizens Bank,
National Association and Fifth Third Bank, in their capacities as joint lead
arrangers and joint book runners.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof, whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) any Equity Issuance, (b) the sale of
inventory in the ordinary course of business, (c) the transfer of assets to the
Borrower or any Guarantor pursuant to any other transaction permitted pursuant
to Section 9.4, (d) the write-off, discount, sale or other disposition of
defaulted or past-due receivables and similar obligations in the ordinary course
of business and not undertaken as part of an accounts receivable financing
transaction, (e) the disposition of any Hedge Agreement, (f) dispositions of
Investments in cash and Cash Equivalents and (g) (i) the transfer by any Credit
Party of its assets to any other Credit Party, (ii) the transfer by any Non-


3



--------------------------------------------------------------------------------




Guarantor Subsidiary of its assets to any Credit Party and (iii) the transfer by
any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.
“Attributable Indebtedness” means, on any date of determination, in respect of
any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower” means Wingstop Inc., a Delaware corporation.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate of all expenditures of the Borrower and its
Subsidiaries for such period that in accordance with GAAP would be classified as
capital expenditures, net of (i) any Net Cash Proceeds received from Asset
Dispositions or Insurance and Condemnation Events that have been reinvested
during such period pursuant to Section 4.4(b)(ii) or (iii), (ii) any
expenditures financed


4



--------------------------------------------------------------------------------




with any Net Cash Proceeds from any Equity Issuance or with any Net Cash
Proceeds from Debt Issuances or Equity Issuances not required to be made as a
prepayment pursuant to Section 4.4(b)(i) or (ii), (iii) any expenditures made
pursuant to a Permitted Acquisition or, to the extent included therein, any
Permitted Acquisition Consideration and (iv) any expenditures that are made
pursuant to Investments constituting the acquisition of one or more restaurants
and the accompanying assets from Franchisees made in accordance with Section
9.3(t); provided that Capital Expenditures shall not be less than zero.
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries. Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capital Lease under GAAP as in effect on the Closing Date
shall not be treated as a Capital Lease solely as a result of the adoption after
the Closing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time) or any changes in GAAP arising therefrom or similar changes.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred eighty (180)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred eighty (180) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for


5



--------------------------------------------------------------------------------




any one such bank, or (d) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent and (b) any
Lender on the Closing Date or an Affiliate of such Lender, in each case, that is
party to a Cash Management Agreement in existence on the Closing Date, in each
case, in its capacity as a party to such Cash Management Agreement.
“Change in Control” means an event or series of events by which (i) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such Person or its Subsidiaries,
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Sponsor (directly or indirectly
through one or more of its Controlled Investment Affiliates), directly or
indirectly, “beneficially owns” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Capital Stock that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)) more than the greater
of (x) thirty-five percent (35%) of the issued and outstanding voting Capital
Stock of the Borrower and (y) the percentage of the issued and outstanding
voting Capital Stock of the Borrower owned beneficially, directly or indirectly,
by Sponsor (directly or indirectly through one or more of its Controlled
Investment Affiliates), or (ii) during any period of 12 consecutive months, a
majority of the members of the board of directors (or other equivalent governing
body) of the Borrower ceases to constitute Continuing Directors.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means the date of this Agreement.


6



--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Commitment Fee” has the meaning set forth in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means (a) any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as the
Borrower or any of its Subsidiaries and (b) any Person whose primary business is
owning a Competitor.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated Cash on Hand” means, as of any date of determination, the sum of
the amount of cash and Cash Equivalents of the Credit Parties on a Consolidated
basis (it being understood that such amount shall exclude in any event any cash
and Cash Equivalents identified as “restricted” on the balance sheet of the
Borrower (other than cash or Cash Equivalents restricted in favor of the
Administrative Agent) or otherwise subject to a security interest in favor of
any other Person (other than security interests under the Loan Documents).
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, and (except in
the case of clauses (xi) and (xv) below) to the extent deducted in determining
Consolidated Net Income for such period: (i) income and franchise tax expense
for such period, (ii) interest expense for such period, (iii) amortization,
depreciation and other non-cash charges for such period, including, without
limitation, any non-cash loss or expense due to the application of FAS No. 106
regarding post-retirement benefits, FAS No. 133 regarding impairment of
goodwill, FAS No. 150 regarding accounting for financial instruments with debt
and equity characteristics and non-cash expenses deducted as a result of any
grant of Capital Stock to employees, officers or directors (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future), (iv) any extraordinary losses during such period, (v) directors’ fees
and out-of-pocket expenses incurred in connection with attending board of
director meetings not to exceed $1,000,000 during any four (4) consecutive
fiscal quarter period, (vi) costs and expenses


7



--------------------------------------------------------------------------------




incurred in connection with Permitted Acquisitions and other permitted
Investments, Restricted Payments, Equity Issuances, Asset Dispositions,
recapitalizations, mergers, consolidations or amalgamations or incurrences,
repayments, refinancings, amendments or modifications of Indebtedness or similar
transactions for such period, (vii) Transaction Costs for such period incurred
in connection with the Transactions, (viii) pre-opening expenses for restaurants
owned or operated by the Borrower and its Subsidiaries for such period, (ix)
non-recurring charges for such period that are reasonably approved by the
Administrative Agent, (x) (A) severance, relocation and other related costs
during such period and (B) any charges, losses or expenses related to signing or
recruiting costs during such period; provided that the aggregate amount added
back pursuant to this clause (x) for any four consecutive fiscal quarter period
shall not exceed $2,000,000 in the aggregate, (xi) to the extent not included in
Consolidated Net Income for such period, fee income collected by the Borrower
and its Subsidiaries from the sale or license of franchise or development rights
to a foreign country or territory during such period, (xii) expenses incurred in
connection with or in preparation for public offerings of debt or of the
Borrower’s Capital Stock (whether or not consummated and whether or not offered
by the Borrower) during such period, (xiii) the amount of any Restricted Payment
permitted hereunder made by Borrower (or any parent thereof), (xiv)
non-recurring expenses incurred in such period in connection with achieving
compliance with laws and regulations applicable to public companies, including
the Sarbanes-Oxley Act of 2002, expenses incurred in converting to PCAOB
auditing standards and SEC guidance or regulations, including SEC staff
accounting positions and related interpretations, applicable to public companies
during such period, and expenses incurred in connection with the Borrower’s
disqualification from “Emerging Growth Company” status, and (xv) losses or
expenses due to the implementation of FASB ASC 606 with respect to the
recognition of revenue from contracts with customers in an amount not to exceed
(A) $23,000 for each restaurant located in the United States opened by the
Borrower and its Subsidiaries during such period and (B) $3,000,000 in the
aggregate during any four (4) consecutive fiscal quarter period, plus or minus
(as applicable) (c) adjustments to reflect rent expense on a cash basis for such
period minus (d) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) any
extraordinary gains during such period and (ii) to the extent included in the
calculation of Consolidated EBITDA in a prior period pursuant to (b)(xi) above,
fee income realized by the Borrower and its Subsidiaries in such period from the
sale or license of franchise or development rights to a foreign country or
territory in a prior period. For purposes of this Agreement, Consolidated EBITDA
shall be adjusted on a Pro Forma Basis.
“Consolidated EBITDAR” means, for any period, the sum of (i) Consolidated EBITDA
of the Borrower and its Subsidiaries for such period plus (ii) Consolidated
Rental Expense for such period. For purposes of this Agreement, Consolidated
EBITDAR shall be adjusted on a Pro Forma Basis.
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense plus (b) scheduled principal payments with respect to Funded
Indebtedness.


8



--------------------------------------------------------------------------------




“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date less (ii) Consolidated Maintenance Capital Expenditures for such
period less (iii) federal, state, local and foreign income taxes paid in cash
during such period to (b) Consolidated Fixed Charges for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a Consolidated basis determined in accordance with GAAP.
“Consolidated Growth Capital Expenditures” means, for any period, (a) any
Capital Expenditures relating to the construction or opening after the Closing
Date of new restaurants owned or operated by Borrower or any of its Subsidiaries
or the remodeling of restaurants owned or operated by Borrower or any of its
Subsidiaries less (b) any capitalized interest expense with respect to
expenditures described in the foregoing clause (a).
“Consolidated Interest Expense” means, for any period, cash interest expense
(including, without limitation, imputed interest expense in respect of Capital
Leases and all net payment obligations pursuant to Hedge Agreements), net of
cash interest income, of the Borrower and its Subsidiaries for such period, in
each case, as determined on a Consolidated basis in accordance with GAAP, but
excluding, for the avoidance of doubt, (i) paid in kind interest expense and
other amounts of non-cash interest, (ii) non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations under Hedge
Agreements or other derivative instruments entered into for the purpose of
hedging interest rate risk pursuant to FASB ASC 815-10 and (iii) amortization of
deferred financing costs, debt issuance costs, commissions, discounts fees and
expenses incurred to consummate the Transactions.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date less (ii)
unrestricted cash and Cash Equivalents on the Consolidated balance sheet of the
Borrower and its Subsidiaries in an aggregate amount not to exceed $10,000,000
as of such date plus (iii) the product of Consolidated Rental Expense for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date multiplied by eight (8) to (b) Consolidated EBITDAR for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date.
“Consolidated Maintenance Capital Expenditures” means, for any period, (a) any
Capital Expenditures that are not Consolidated Growth Capital Expenditures,
less, without duplication, (b) any capitalized interest expense included in
Consolidated Interest Expense with respect to such Capital Expenditures.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person, in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend


9



--------------------------------------------------------------------------------




or other distribution during such period and (b) the net income (if positive) of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary to the Borrower or any of its
Subsidiaries of such net income (i) is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary or
(ii) would be subject to any taxes payable on such dividends or distributions,
but in each case only to the extent of such prohibition or taxes.
“Consolidated Rental Expense” means, for any period, all rental expense for such
period (determined on a cash basis) of the Borrower and its Subsidiaries on a
Consolidated basis.
“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is approved by at least a majority of the then Continuing
Directors.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender or is maintained
with the Administrative Agent.
“Controlled Investment Affiliates” means, with respect to Sponsor, any fund or
investment vehicle that (i) is organized by such Person for the purpose of
making investments in one or more companies and is controlled by such Person or
(ii) has the same principal fund advisor or manager as such Person or an
Affiliate of such advisor or manager. For purposes of this definition “control”
means the power to direct or cause the direction of management and policies of a
Person, whether by contract or otherwise.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Cure Amount” has the meaning set forth in Section 9.13(c).
“Cure Right” has the meaning set forth in Section 9.13(c).
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


10



--------------------------------------------------------------------------------




“Default” means any of the events specified in Section 10.1 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Default Rate” means (A) with respect to LIBOR Rate Loans, a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (B) with
respect to Base Rate Loans, a rate per annum equal to two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to Base Rate Loans
and (C) with respect to any other overdue amount, a rate per annum equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans.
“Defaulting Lender” means, subject to Section 5.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loan or participations in L/C Obligations required to be funded by it hereunder
within two Business Days of the date such Loans or participations were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent or the Borrower that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding


11



--------------------------------------------------------------------------------




absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.14(b)) upon delivery of written notice of such
determination to the Borrower or the Administrative Agent, as applicable, the
Issuing Lender and each Lender.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock and other than any such option, the exercise of which is subject
to the consent or approval of the requisite Lenders under this Agreement)
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in the case of each of clauses (a) through (d) above, prior to
the date that is 91 days after the Term Loan Maturity Date or the Revolving
Credit Maturity Date; provided that if such Capital Stock is issued pursuant to
a plan for the benefit of the Borrower or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent (which such notice shall specify such Person
by exact legal name) and the Lenders (including by posting such notice to the
Platform) not less than five (5) Business Days prior to such date, together with
any Affiliate of such Competitor that is clearly identifiable as such based
solely on such Affiliate’s name; provided that “Disqualified Institutions” shall
exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“DQ List” has the meaning assigned thereto in Section 12.10(g)(iv).


12



--------------------------------------------------------------------------------




“Earn Out Obligations” means, with respect to an acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments (other than working capital adjustments)
and non-competition and consulting agreements entered into in connection with
such acquisition, but excluding indemnity obligations) pursuant to the
documentation relating to such acquisition. The amount of any Earn Out
Obligations at the time of determination shall be the aggregate amount, if any,
of such Earn Out Obligations that are required at such time under GAAP to be
recognized as liabilities on the Consolidated balance sheet of the Borrower and
its Subsidiaries.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 12.10(g).
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA to which any Credit Party maintains, is making, or
accruing an obligation to make, contributions, for the employees of any Credit
Party.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture,


13



--------------------------------------------------------------------------------




processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party or any Subsidiary
thereof into any Credit Party or any Subsidiary thereof. The term “Equity
Issuance” shall not include (A) any Asset Disposition or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with a Credit Party is treated
as a single employer within the meaning of Code Section 414(b) or (c) of the
Code (and, for purposes of Section 302 of ERISA and each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(m) or (o)
of the Code) or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Accounts” means (i) any deposit account that is used solely for
holding marketing or advertising funds for Franchisees pursuant to Franchise
Agreements, (ii) any deposit account that is used solely for payment of payroll,
other wage and benefit payments and related expenses, (iii) any deposit account
that is a fiduciary account and (iv) to the extent having an aggregate balance
at any time not in excess of $1,500,000, other deposit accounts.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for


14



--------------------------------------------------------------------------------




any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the liability
for or the guarantee of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation (such determination being
made after giving effect to any applicable keepwell, support or other agreement
for the benefit of the applicable Credit Party, including Section 13.8 hereof).
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
(other than as a result of a Change in Law) to comply with Section 5.11(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
30, 2016 (as amended, modified or supplemented) among the Borrower, the other
credit parties party thereto from time to time, Wells Fargo, as administrative
agent, and the lenders party thereto from time to time.
“Extended Revolving Credit Commitment” means any Revolving Credit Commitments
the maturity of which shall have been extended pursuant to Section 5.16.
“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.
“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 5.16.
“Extension” has the meaning set forth in Section 5.16(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative


15



--------------------------------------------------------------------------------




Agent and, to the extent required by Section 5.16, the Issuing Lender
implementing an Extension in accordance with Section 5.16.
“Extension Offer” has the meaning set forth in Section 5.16(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) the
aggregate principal amount of any Term Loan made by such Lender then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the “Federal Funds
Rate” shall be the average of the quotation for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Fee Letter” means the separate fee letter agreement dated January 10, 2018
among the Borrower and the Administrative Agent and Wells Fargo Securities, LLC.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any Credit Party.
“fiscal quarter” means any of the quarterly accounting periods of the Credit
Parties ending on the last Saturday in each calendar quarter.
“fiscal year” means any of the annual accounting periods of the Credit Parties
ending on the last Saturday of each calendar year.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


16



--------------------------------------------------------------------------------




“Franchise” means a franchise (including any master franchises, development
agreements, sub-franchises, seller-assisted marketing plans or licenses) of the
WING-STOP® system for the development and operation of restaurants specializing
in the sale of buffalo style chicken wings and complementary side dishes and
beverages, among other food products, under the WING-STOP® brand and utilizing
Intellectual Property owned by Wingstop Restaurants Inc. or any of its
Affiliates.
“Franchisee” means any Person who purchased a Franchise from Wingstop
Restaurants Inc., or who otherwise owns a Franchise.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations), and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
(b)    all obligations arising in respect of reimbursement for drawings made
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days, unless subject to good
faith dispute), but not including any Earn Out Obligations;
(d)    the Attributable Indebtedness of Capital Leases;
(e)    all obligations of such Person in respect of any Disqualified Capital
Stock;
(f)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
(g)    all Guaranty Obligations with respect to Funded Indebtedness of the types
specified in clauses (a) through (f) above of another Person; and


17



--------------------------------------------------------------------------------




(h)    all Funded Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent such Funded Indebtedness
is expressly made non-recourse to such Person.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, without regard to the Proposed
Accounting Standards Update to Leases (Topic 840) issued by the Financial
Accounting Standards Board on August 17, 2010 (as the same may be amended from
time to time) or any change in GAAP arising therefrom or any similar change.
From and after the Borrower’s adoption thereof, “GAAP” shall be deemed to
include PCAOB auditing standards and SEC guidance and regulations, including SEC
staff accounting positions and related interpretations, applicable to public
companies that are in effect from time to time and that are permitted or
required by GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means (a) collectively, all direct and indirect Wholly-Owned
Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the
signature pages hereto and each other Person that joins as a Guarantor pursuant
to Section 8.11; provided that the Inactive Companies are not, are not required
to be and shall have no liabilities as, Guarantors and (b) with respect to (i)
all obligations under any Secured Hedge Agreement and any Secured Cash
Management Agreement and (ii) Swap Obligations of a Specified Credit Party
(determined before giving effect to Sections 13.1 and 13.8) under the Guaranty
hereunder, the Borrower, and in each case, their successors and permitted
assigns.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article XIII.
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership


18



--------------------------------------------------------------------------------




arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
“Hedge Bank” means (a) any Person that, at the time it enters into a Hedge
Agreement permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, (b) any Lender
on the Closing Date or an Affiliate of such Lender, in each case, that is party
to a Hedge Agreement permitted under Article IX in existence on the Closing
Date, in each case, in its capacity as a party to such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any


19



--------------------------------------------------------------------------------




date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Inactive Company” means each of Wingstop Restaurants LLC, a Nevada limited
liability company, Wingstop Beverages III, Inc., a Texas corporation, and LV
Wings, LLC, a Texas limited liability company.
“Incremental Loans” has the meaning set forth in Section 5.15.
“Incremental Revolving Credit Commitment” has the meaning set forth in Section
5.15.
“Incremental Term Loan” has the meaning set forth in Section 5.15.
“Incremental Term Loan Commitment” has the meaning set forth in Section 5.15.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all Funded Indebtedness;
(b)    all net obligations of such Person under any Hedge Agreements (the amount
of any such net obligation under any Hedge Agreement on any date shall be deemed
to be the Hedge Termination Value thereof as of such date);
(c)    all Guaranty Obligations with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and
(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment by or on account of any obligation of a Credit Party
under any Loan Document, and (b) to the extent not otherwise described in clause
(a), Other Taxes.
“Initial Term Loan” has the meaning set forth in Section 4.1.
“Initial Term Loan Commitment” means (a) as to any Lender, the obligation of
such Lender to make a portion of the Initial Term Loan on the Closing Date to
the account of the Borrower hereunder in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name under the heading
“Initial Term Loan Commitment” on Schedule 1.1 hereto and (b) as to all Lenders,
the aggregate commitment of all Lenders to make such Initial Term Loans. The
aggregate principal amount of the Initial Term Loan Commitment of all Lenders on
the Closing Date is $100,000,000.


20



--------------------------------------------------------------------------------




“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Intellectual Property” has the meaning set forth in Section 7.7.
“Interest Period” has the meaning set forth in Section 5.1(b).
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means Wells Fargo, in its capacity as issuer of Letters of
Credit issued hereunder, or any successor thereto.
“L/C Commitment” means the lesser of (a) $3,000,000 and (b) the Revolving Credit
Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
“Lender” means the Persons listed on Schedule 1.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to a joinder
agreement contemplated by Section 5.15 or pursuant to an Assignment and
Assumption, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c):


21



--------------------------------------------------------------------------------




(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period. If, for any reason, such rate is not so
published, then “LIBOR” for such LIBOR Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day. If, for any reason, such rate is not so published, then “LIBOR” for such
Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. If LIBOR (including, without
limitation, any Replacement Rate with respect thereto) shall be less than zero,
such rate shall be deemed zero for the purposes of this Agreement. Unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented, then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).


22



--------------------------------------------------------------------------------




“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) the aggregate borrowing availability under the Revolving Credit Facility
as of such date plus (b) Consolidated Cash on Hand as of such date.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter, each joinder
agreement contemplated by Section 5.15 and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.
“Loans” means the collective reference to the Revolving Credit Loans and the
Term Loan, and “Loan” means any of such Loans and shall include any loan made by
a Lender hereunder.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the assets, properties, business,
liabilities (actual or contingent), operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, contributions.
“Net Cash Proceeds” means, as applicable, the gross proceeds received by any
Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of: (a) with respect
to any Asset Disposition, (i) the direct costs relating to such Asset
Disposition excluding amounts payable to the Borrower or any Affiliate of the
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof, (iii) amounts required to be applied to pay principal, interest and
prepayment premiums and penalties on Indebtedness secured by a Lien on the asset
which is the subject of such Asset Disposition, and (iv) any taxes paid or
reasonably estimated by the applicable Credit Party to be payable by such Person
in respect of such Asset Disposition (provided that if the actual amount of such
taxes paid is less than the estimated amount, the difference shall immediately
constitute Net Cash Proceeds), (b) with respect to any Insurance


23



--------------------------------------------------------------------------------




and Condemnation Event, (i) all money actually applied to repair or reconstruct
the damaged Property or Property affected by the condemnation or taking, (ii)
all of the costs and expenses reasonably incurred in connection with the
collection of such proceeds, awards or other payments, (iii) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments, and (iv) any taxes paid or reasonably estimated by the
applicable Credit Party to be payable by such Person in respect of such
Insurance and Condemnation Event (provided that if the actual amount of such
taxes paid is less than the estimated amount, the difference shall immediately
constitute Net Cash Proceeds) and (c) with respect to any Equity Issuance or
Debt Issuance, (i) applicable taxes approved by the Administrative Agent, (ii)
underwriting discounts and (iii) reasonable out-of-pocket costs and expenses
paid or incurred in connection therewith in favor of any Person not an Affiliate
of the Borrower.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes and the
Term Loan Notes.
“Notice of Account Designation” has the meaning set forth in Section 2.2(b).
“Notice of Borrowing” has the meaning set forth in Section 2.2(a).
“Notice of Conversion/Continuation” has the meaning set forth in Section 5.2.
“Notice of Prepayment” has the meaning set forth in Section 2.3(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document or otherwise, with respect to any Loan or Letter of
Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed


24



--------------------------------------------------------------------------------




claims in such proceeding. The foregoing shall also include (a) all obligations
under any Secured Hedge Agreement between any Credit Party and any Hedge Bank
and (b) all obligations under any Secured Cash Management Agreement between any
Credit Party and any Cash Management Bank.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.12).
“Participant” has the meaning set forth in Section 12.10(d).
“Participant Register” has the meaning set forth in Section 12.10(e).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“PCAOB” means the Public Company Accounting Oversight Board established under
the Sarbanes-Oxley Act of 2002.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained, funded or administered for the employees of any
Credit Party or any ERISA Affiliate.
“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such


25



--------------------------------------------------------------------------------




acquisition meets all of the following requirements (it being understood that
the acquisition of one or more restaurants from a Franchisee shall not
constitute a Permitted Acquisition):
(a)    no less than five (5) days prior to the proposed closing date of such
acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;
(b)    the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(d)    if such transaction is a merger or consolidation, the Borrower (if the
Borrower is a party to such merger or consolidation) or a Guarantor (including
an acquired company, if such acquired company shall concurrently become a
Guarantor) shall be the surviving Person and no Change in Control shall have
been effected thereby;
(e)    the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11;
(f)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition;
(g)    the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the Consolidated Leverage Ratio
(on a Pro Forma Basis (including any pro forma adjustments as are reasonably
acceptable to the Administrative Agent) after giving effect thereto and any
Indebtedness incurred in connection therewith) is at least 0.25 less than the
Consolidated Leverage Ratio required to be maintained at such time by Section
9.13(a);
(h)    after giving effect to the acquisition, at least $1,000,000 in
availability shall exist under the Revolving Credit Facility; and
(i)    the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.


26



--------------------------------------------------------------------------------




“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt and Earn Out Obligations,
net of the applicable acquired company’s cash and Cash Equivalents balance (as
shown on its most recent financial statements delivered in connection with the
applicable Permitted Acquisition), to be paid on a singular basis in connection
with any applicable Permitted Acquisition.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Platform” has the meaning set forth in Section 12.1(e).
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included, together with such
pro forma adjustments as are reasonably acceptable to the Administrative Agent;
provided that the foregoing pro forma adjustments may be applied to any such
definition, test or financial covenant solely to the extent that such
adjustments are reasonably expected to be realized within twelve (12) months of
such Specified Transaction as set forth in reasonable detail on a certificate of
a Responsible Officer of the Borrower delivered to the Administrative Agent.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the Guaranty under
Section 13.1 or the grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


27



--------------------------------------------------------------------------------




“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning set forth in Section 12.10(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person, any director of such Person or any other officer of such Person
reasonably acceptable to the Administrative Agent. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning set forth in Section 9.6.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name under the heading “Revolving Credit Commitment” on Schedule 1.1 on
the Closing Date and, thereafter, on the Register, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including Section 5.15) and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof (including Section 5.15). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Closing Date shall be
$150,000,000.
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.


28



--------------------------------------------------------------------------------




“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II and (if applicable) Section 5.15.
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1 (including any Incremental Revolving Credit Increase pursuant to
Section 5.15), and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) January 30,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.4, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.
“Sanctioned Country” means at any time, a country or territory which is the
target of comprehensive Sanctions (currently Cuba, Iran, North Korea, Sudan,
Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b).


29



--------------------------------------------------------------------------------




“SEC” means the United States Securities and Exchange Commission.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided, that “Secured Obligations” of any Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any Secured Obligations and,
in each case, their respective successors and permitted assigns.
“Security Agreement” means the Security and Pledge Agreement executed by the
Credit Parties in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, dated as of the Closing Date, as amended, restated,
supplemented or otherwise modified from time to time.
“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any Property or assets securing the
Secured Obligations or any such Person purports to guaranty the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light


30



--------------------------------------------------------------------------------




of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 13.8.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower, any division,
business unit, product line or line of business, any disposition of any
restaurant and accompanying assets owned by the Borrower or any Subsidiary
thereof to any Franchisee in accordance with Section 9.5(m) or any closing of
any restaurant owned by the Borrower or any of its Subsidiaries.
“Specified Transactions” means (a) any Specified Disposition, (b) the
Transactions, and (c) any Investments made or to be made in accordance with
Section 9.3(t) (including, without limitation, any Permitted Acquisition or any
acquisition of any restaurant and accompanying assets by the Borrower or any
Subsidiary thereof from any Franchisee).
“Sponsor” means RC II WS LLC, a Georgia limited liability company.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Loan” means collectively the Initial Term Loan and any Incremental Term
Loans.


31



--------------------------------------------------------------------------------




“Term Loan Commitment” means (a) as to each Lender, a collective reference to
such Lender’s Initial Term Loan Commitment and such Lender’s Incremental Term
Loan Commitment and (b) as to all Lenders, the aggregate commitment of all
Lenders to make such Term Loans. Unless otherwise provided, the term “Term Loan
Commitment” shall include the Incremental Term Loan Commitments.
“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or any
Lender that has advanced its portion of the Term Loan to Borrower in accordance
with any such Term Loan Commitment.
“Term Loan Maturity Date” means the first to occur of (a) January 30, 2023, or
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a


32



--------------------------------------------------------------------------------




Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or ERISA Affiliate.
“Threshold Amount” means $5,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Specified Transactions (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith).
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness of the Borrower and the other Credit Parties (other than
Indebtedness permitted pursuant to Section 9.1), (b) the Extensions of Credit
hereunder, (c) the 2018 Dividend Payment and (d) the payment of the Transaction
Costs incurred in connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July 2007, International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.11(f).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.


33



--------------------------------------------------------------------------------




“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2    Other Definitions and Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (j) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including” and (k) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

Section 1.3    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, including, from and after
adoption thereof by the Borrower, PCAOB auditing standards and SEC guidance and
regulations, including SEC staff accounting positions and related
interpretations, applicable to public companies, that are in effect from time to
time and that are consistent with the accounting policies used in preparing the
audited financial statements delivered pursuant to Section 6.1(e)(i) or
otherwise permitted or required by GAAP, except as otherwise specifically
prescribed


34



--------------------------------------------------------------------------------




herein (including, without limitation, as prescribed by Section 12.9).
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

Section 1.4    UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

Section 1.5    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

Section 1.6    References to Agreement and Laws.
Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

Section 1.7    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.8    Letter of Credit Amounts.
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

Section 1.9    Guaranty Obligations.


35



--------------------------------------------------------------------------------




Unless otherwise specified, the amount of any Guaranty Obligation shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guaranty
Obligation.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.2; provided, that the Revolving Credit Outstandings shall not exceed
the Revolving Credit Commitment and the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

Section 2.2    Procedure for Advances of Revolving Credit Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 1:00 p.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) except for Loans made pursuant to Section 3.5, with respect
to Base Rate Loans in an aggregate principal amount of at least $100,000 or
(y) with respect to LIBOR Rate Loans in an aggregate principal amount of at
least $100,000, (C) whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (D) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 1:00 p.m. shall
be deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit. Not later than 3:00 p.m. on the
proposed borrowing date, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially


36



--------------------------------------------------------------------------------




in the form attached as Exhibit C (a “Notice of Account Designation”) delivered
by the Borrower to the Administrative Agent or as may be otherwise agreed upon
by the Borrower and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section to the extent that any Revolving Credit Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan.

Section 2.3    Repayment and Prepayment of Revolving Credit.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together with all accrued but unpaid interest
thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such prepayment applied first, to the
principal amount of outstanding Revolving Credit Loans and second, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time,
without premium or penalty, prepay Revolving Credit Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 1:00 p.m. (i) on the same Business Day as each Base Rate Loan and (ii) at
least three (3) Business Days before each LIBOR Rate Loan, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans or a combination thereof, and, if a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender. If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of at least
$100,000 with respect to Base Rate Loans and at least $100,000 with respect to
LIBOR Rate Loans. A Notice of Prepayment received after 1:00 p.m. shall be
deemed received on the next Business Day. Each prepayment shall be accompanied
by any amount required to be paid pursuant to Section 5.9 hereof.
(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of the Term Loan Facility pursuant to Section 4.4(b), the amount of
such excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.


37



--------------------------------------------------------------------------------




(f)    Hedge Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Secured Hedge
Agreement.

Section 2.4    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least three (3) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $100,000. Any reduction of the Revolving Credit Commitment shall
be applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Revolving Credit Commitment Percentage. Any Commitment Fee
accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and if the aggregate amount of all outstanding Letters of Credit exceeds
the Revolving Credit Commitment as so reduced, the Borrower shall be required to
deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 10.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of Cash Collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

Section 2.5    Termination of Revolving Credit Facility.
The Revolving Credit Facility and the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.

ARTICLE III
LETTER OF CREDIT FACILITY

Section 3.1    L/C Commitment.
(a)    Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.4(a), agrees to issue standby letters of credit (the “Letters of Credit”) for
the account of the Borrower or any Subsidiary thereof on any Business Day from
the Closing Date through but not including the fifth Business Day prior to the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the Issuing Lender; provided, that the Issuing Lender shall have no
obligation to issue any Letter of


38



--------------------------------------------------------------------------------




Credit if, after giving effect to such issuance, (x) the L/C Obligations would
exceed the L/C Commitment or (y) the Revolving Credit Outstandings would exceed
the Revolving Credit Commitment. Each Letter of Credit shall (i) be denominated
in Dollars, (ii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the date
referred to in clause (a) of the definition of Revolving Credit Maturity Date
and (iii) be subject to the Uniform Customs and/or ISP98, as set forth in the
Letter of Credit Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York. The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.
(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.

Section 3.2    Procedure for Issuance of Letters of Credit.
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at the Administrative
Agent’s Office a Letter of Credit Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (and in any event no later than the
third Business Day after its receipt of the Letter of Credit Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower. The Issuing Lender shall promptly furnish to the Borrower a
copy of such Letter of Credit and promptly notify each Revolving Credit Lender
of the issuance and, upon request by any Revolving Credit Lender, furnish to
such Lender a copy of such Letter of Credit and the amount of such Revolving
Credit Lender’s participation therein.

Section 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.14(a)(iii), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The


39



--------------------------------------------------------------------------------




Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section 3.3 in accordance with their respective Revolving Credit
Commitment Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit as set forth in the Fee
Letter. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the Administrative Agent.
(c)    Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

Section 3.4    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00


40



--------------------------------------------------------------------------------




p.m. on any Business Day, such payment shall be due that Business Day, and (B)
after 1:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

Section 3.5    Reimbursement Obligation of the Borrower.
In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
Issuing Lender (x) on the day of drawing under any Letter of Credit if the
Issuing Lender notifies the Borrower prior to 11:00 a.m. on such date or (y) if
the Issuing Lender notifies the Borrower after 11:00 a.m., on the following
Business Day, in either case, which notice shall provide the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate on the date that such reimbursement is required in the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment, and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.2(a) or Article VI. If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

Section 3.6    Obligations Absolute.
The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrower may have or have had against the Issuing
Lender or any beneficiary of a Letter of Credit or any other Person.


41



--------------------------------------------------------------------------------




The Borrower also agrees that the Issuing Lender and the L/C Participants shall
not be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
No provisions hereof shall be deemed to waive or limit the Borrower’s right to
seek repayment of any Reimbursement Obligation from any Issuing Lender under the
terms of the applicable Letter of Credit Applications or Applicable Law.

Section 3.7    Effect of Letter of Credit Application.
To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.

ARTICLE IV

TERM LOAN FACILITY

Section 4.1    Term Loan. Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make the Term Loan to the Borrower on
the Closing Date in a principal amount equal to such Lender’s Initial Term Loan
Commitment (the “Initial Term Loan”). Notwithstanding the foregoing, if the
total Initial Term Loan Commitment is not drawn on the Closing Date, such
undrawn amounts shall automatically be cancelled.

Section 4.2    Procedure for Advance of Term Loan.
(a)    The Borrower shall give the Administrative Agent an irrevocable Notice of
Borrowing prior to 11:00 a.m. on the Closing Date requesting that the Term Loan
Lenders make the Term Loan as a Base Rate Loan on such date (provided that the
Borrower may request, no later than three (3) Business Days prior to the Closing
Date, that the Lenders make the Term Loan as a LIBOR Rate Loan if the Borrower
has delivered to the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement). Upon receipt of such
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Term Loan Lender will make available to the


42



--------------------------------------------------------------------------------




Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such Term Loan to
be made by such Term Loan Lender on the Closing Date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Term Loan in immediately available funds by wire transfer to such Person or
Persons as may be designated by the Borrower in writing.
(b)    The borrowing procedures for each Incremental Term Loan shall be as
agreed by the Borrower and the Lenders providing same and as set forth in the
applicable amendment contemplated by Section 5.15.

Section 4.3    Repayment of Term Loan.
The Borrower shall repay the aggregate outstanding principal amount of the
Initial Term Loan in installments on the dates and in the amounts as set forth
below, except as the amounts of individual installments may be adjusted pursuant
to Section 4.4 hereof:
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
March 31, 2018
$1,250,000
June 30, 2018
$1,250,000
September 30, 2018
$1,250,000
December 31, 2018
$1,250,000
March 31, 2019
$1,250,000
June 30, 2019
$1,250,000
September 30, 2019
$1,250,000
December 31, 2019
$1,250,000
March 31, 2020
$1,250,000
June 30, 2020
$1,250,000
September 30, 2020
$1,250,000
December 31, 2020
$1,250,000
March 31, 2021
$1,250,000
June 30, 2021
$1,250,000
September 30, 2021
$1,250,000
December 31, 2021
$1,250,000
March 31, 2022
$1,250,000
June 30, 2022
$1,250,000
September 30, 2022
$1,250,000
December 31, 2022
$1,250,000
Term Loan Maturity Date
Outstanding Principal Balance of Term Loan



If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date. Incremental Term Loans
shall amortize and mature as


43



--------------------------------------------------------------------------------




agreed by the Borrower and the Lenders providing same and as set forth in the
applicable amendment contemplated by Section 5.15.

Section 4.4    Prepayments of Term Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 1:00 p.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment, whether the prepayment is of LIBOR
Rate Loans, Base Rate Loans or a combination thereof, and, if a combination
thereof, the amount allocable to each. Each optional prepayment of the Term
Loans hereunder shall be in an aggregate principal amount of at least $100,000
(except in the case of prepayment of the entire remaining amount of the Term
Loan) and shall be applied to the outstanding scheduled principal installments
of the Initial Term Loan and, if applicable, any Incremental Term Loans as
directed by the Borrower. Each prepayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. A Notice of Prepayment
received after 1:00 p.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Term Loan Lenders of each Notice
of Prepayment.
(b)    Mandatory Prepayments.
(i)    Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans and/or Cash Collateralize the L/C Obligations in the manner set
forth in clause (iv) below in an amount equal to one hundred percent (100%) of
the aggregate Net Cash Proceeds from any Debt Issuance (other than any Debt
Issuance permitted under this Agreement) by any Credit Party. Such prepayment
shall be made within three (3) Business Days after the date of receipt of the
Net Cash Proceeds of any such Debt Issuance.
(ii)    Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (iv) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Asset Disposition (other than
any Asset Disposition permitted by paragraphs (a), (b), (c), (d), (f), (g), (h),
(i), (j), (k)(ii) and (l) of Section 9.5) by any Credit Party or any of its
Subsidiaries that exceed $3,000,000 during any fiscal year. Such prepayments
shall be made within three (3) Business Days after the date of receipt of such
excess Net Cash Proceeds of any such Asset Disposition by such Credit Party or
any of its Subsidiaries; provided that, so long as no Default or Event of
Default has occurred and is continuing, no prepayment shall be required under
this Section 4.4(b)(ii) to the extent that (x) such excess Net Cash Proceeds are
reinvested in assets used or useful in the business of the Borrower and its
Subsidiaries within nine (9) months after receipt of such excess Net Cash
Proceeds or (y) such excess Net Cash Proceeds are committed to be reinvested
pursuant to a legally binding agreement in assets used or useful in the business
of the Borrower and its Subsidiaries within nine (9) months after the receipt of
such excess Net Cash Proceeds and are thereafter actually reinvested by such
Credit Party or such Subsidiary in assets used


44



--------------------------------------------------------------------------------




or useful in the business of the Borrower and its Subsidiaries within six (6)
months of the date of such legally binding agreement.
(iii)    Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans and/or Cash Collateralize the L/C Obligations
in the manner set forth in clause (iv) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event by any Credit Party or any of its Subsidiaries that exceed
$3,000,000 during any fiscal year. Such prepayments shall be made within
three (3) Business Days after the date of receipt of such excess Net Cash
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
any of its Subsidiaries; provided that, so long as no Default or Event of
Default has occurred and is continuing, no prepayment shall be required under
this Section 4.4(b)(iii) to the extent that (x) such excess Net Cash Proceeds
are reinvested in assets used or useful in the business of the Borrower and its
Subsidiaries within nine (9) months after receipt of such excess Net Cash
Proceeds or (y) such excess Net Cash Proceeds are committed to be reinvested
pursuant to a legally binding agreement in assets used or useful in the business
of the Borrower and its Subsidiaries within nine (9) months after the receipt of
such excess Net Cash Proceeds and are thereafter actually reinvested by such
Credit Party or such Subsidiary in assets used or useful in the business of the
Borrower and its Subsidiaries within six (6) months of the date of such legally
binding agreement.
(iv)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iii) above,
the Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and, upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied as follows: first, ratably between the Initial Term Loans and (unless
otherwise agreed by the applicable Lenders providing any Incremental Loans) any
Incremental Term Loans to reduce on a pro rata basis the remaining scheduled
principal installments of the Initial Term Loans and, as determined by the
Borrower and the applicable Lenders providing any Incremental Loans, to reduce
the remaining scheduled principal installments of any Incremental Term Loans
pursuant to Section 4.3 and (ii) second, to the extent of any excess, to repay
the Revolving Credit Loans pursuant to Section 2.3(d), without a corresponding
reduction in the Revolving Credit Commitment.
(v)    No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

ARTICLE V

GENERAL LOAN PROVISIONS

Section 5.1    Interest.


45



--------------------------------------------------------------------------------




(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, Revolving Credit Loans and the Term Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate
plus the Applicable Margin (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date unless the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement). The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Any Loan or any portion thereof as to which
the Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.
(b)    Interest Periods. In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.2 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months or, if agreed by all of the relevant Lenders, twelve (12)
months; provided, that:
(i)    each Interest Period shall commence on the date of advance of or
conversion to or continuation as any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;
(ii)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(iii)    any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(iv)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date or the Term Loan Maturity Date, as applicable, and Interest Periods shall
be selected by the Borrower so as to permit the Borrower to make the scheduled
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and
(v)    there shall be no more than seven (7) Interest Periods in effect at any
time.
(c)    Default Rate. Subject to Section 10.3, immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), the Borrower shall pay interest on past due amounts owing by it
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate. All accrued and unpaid interest on such amounts (including
interest


46



--------------------------------------------------------------------------------




on past due interest) shall be due and payable upon demand of the Administrative
Agent. Interest on past due amounts described above shall continue to accrue
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
(d)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter,
commencing March 31, 2018. Interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto and, if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(e)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

Section 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans in a principal amount equal to at
least $5,000,000 into one or more LIBOR Rate Loans and (b) upon the expiration
of any Interest Period, (i) convert all or any part of its outstanding LIBOR
Rate Loans into Base Rate Loans or (ii) continue such LIBOR Rate Loans as LIBOR
Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 1:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted


47



--------------------------------------------------------------------------------




or continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.

Section 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.14(a)(iii), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
actual daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any). The Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement commencing March 31, 2018 and ending on the
date upon which all Obligations (other than contingent indemnification and
expense reimbursement obligations not then due or asserted) arising under the
Revolving Credit Facility shall have been paid and satisfied in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated. Such Commitment Fee
shall be distributed by the Administrative Agent to the Revolving Credit Lenders
(other than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.
(b)    Other Fees. The Borrower shall pay to Wells Fargo and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

Section 5.4    Manner of Payment.
(a)    Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 5.1(b)(ii), if any
payment under this Agreement shall be specified to be made upon a day


48



--------------------------------------------------------------------------------




which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
(b)    Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender, each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.13(b).

Section 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Term Loan Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Term Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Credit Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

Section 5.6    Adjustments.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:


49



--------------------------------------------------------------------------------




(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any of its Subsidiaries (as to which the
provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 5.7    Obligations of Lenders.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.2(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its


50



--------------------------------------------------------------------------------




Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

Section 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a Base Rate Loan as to
which the interest rate is determined with reference to LIBOR or a conversion to
or continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate
Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans or Base Rate Loans
as to which the interest rate is determined with reference to LIBOR and the
right of the Borrower to convert any Loan to or continue any Loan as a LIBOR
Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR shall be suspended, and (i) in the case of LIBOR Rate Loans,
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; or (ii) in the case of Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, the
Borrower shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the


51



--------------------------------------------------------------------------------




Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans or Base Rate Loans as to
which the interest rate is determined by reference to LIBOR, and the right of
the Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is determined
by reference to LIBOR shall be suspended and thereafter the Borrower may select
only Base Rate Loans as to which the interest rate is not determined by
reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.
(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the syndicated loan market in the applicable currency or
(iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 5.8(c). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent and the Borrower in connection with this clause (c), the Replacement Rate
shall be applied in a manner


52



--------------------------------------------------------------------------------




consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Administrative Agent,
such Replacement Rate shall be applied as otherwise reasonably determined by the
Administrative Agent (it being understood that any such modification by the
Administrative Agent shall not require the consent of, or consultation with, any
of the Lenders).

Section 5.9    Indemnity.
The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. The amount
of such loss and expense shall be limited to an amount equal to the excess, as
reasonably determined by such Lender, of (x) its costs of obtaining funds for
the LIBOR Rate Loan that is the subject of an event described in clauses (a),
(b) or (c) of this Section 5.9 for the period from the date of such event to the
last day of the Interest Period in effect (or that would have been in effect)
for such LIBOR Rate Loan over (y) the amount of interest reasonably likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such event for such period. A certificate of such Lender setting forth
the basis for determining such amount or amounts necessary to compensate such
Lender shall be forwarded to the Borrower through the Administrative Agent and
shall be conclusively presumed to be correct save for manifest error.

Section 5.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or


53



--------------------------------------------------------------------------------




(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount), then, upon written request of such
Lender, the Issuing Lender or such other Recipient, the Borrower shall promptly
pay to any such Lender, the Issuing Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time upon written
request of such Lender or such Issuing Lender the Borrower shall promptly pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to


54



--------------------------------------------------------------------------------




such increased costs or reductions, and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 5.11    Taxes.
(a)    Issuing Lender. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Credit Parties shall not be obligated to pay any such amounts in respect of
Indemnified Taxes to the extent a written demand therefor has not been made by
the Recipient within 180 days after the date on which such Recipient received
written notice of the imposition of such Indemnified Taxes from the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability (setting forth in reasonable detail the basis for, and calculation of,
the applicable Indemnified Taxes) delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental


55



--------------------------------------------------------------------------------




Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S.


56



--------------------------------------------------------------------------------




federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
satisfactory to the Administrative Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate satisfactory to the Administrative Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate satisfactory to the Administrative Agent on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with


57



--------------------------------------------------------------------------------




such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed, and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.10(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h). The agreements in paragraph (h) shall survive the resignation
and/or replacement of the Administrative Agent.


58



--------------------------------------------------------------------------------




(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.12(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.10), all of its interests, rights (other than
its existing rights to payments pursuant to Section 5.10 or 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.10;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and


59



--------------------------------------------------------------------------------




(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply or such Lender shall have irrevocably waived its right to such
compensation or payment under Section 5.10 or Section 5.11, as applicable.

Section 5.13    Cash Collateral.
At any time that there shall exist a Defaulting Lender, within five Business
Days following the written request of the Administrative Agent or the Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Lender with respect to such
Defaulting Lender (determined after giving effect to Section 5.14(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount sufficient to
cover all Fronting Exposure.
(a)    Grant of Security Interest. The Borrower and, to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to subsection (b) below. If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent or the
Issuing Lender as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.13 or Section 5.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided prior to any other application of such property as may otherwise be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.14, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided, further, that to the extent that such


60



--------------------------------------------------------------------------------




Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 5.14    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Lender with respect to such
Defaulting Lender in accordance with Section 5.13; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent, or to the refund of any Cash Collateral provided by
the Borrower; fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to (A)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 5.13; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (2) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 6.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or funded
participations in


61



--------------------------------------------------------------------------------




Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Revolving Credit Commitments under the
applicable Revolving Credit Facility without giving effect to Section
5.14(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 5.14(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.13.
(C)    With respect to any letter of credit commission not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to each Issuing Lender the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s Fronting Exposure to such Defaulting Lender (excluding any
Fronting Exposure covered by Cash Collateral provided by the Borrower under
Section 5.13), and (3) not be required to pay the remaining amount of any such
fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Letters of
Credit to be issued shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
6.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 12.23,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim


62



--------------------------------------------------------------------------------




of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Credit Facility
(without giving effect to Section 5.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender; provided, further, that upon such Defaulting Lender
becoming a Non-Defaulting Lender, the Administrative Agent shall return to the
Borrower any Cash Collateral provided by the Borrower under Section 5.13 with
respect to such Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto (taking into account Section 5.14(a)(iv)).

Section 5.15    Incremental Loans.
(a)    At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of:
(i)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loan (any such additional term loan, an “Incremental Term
Loan”); or
(ii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans”);
provided that that the total aggregate principal amount of all such Incremental
Loans shall not (as of any date of incurrence or establishment thereof) exceed
(x) $45,000,000 plus (y) an aggregate amount that would result in the
Consolidated Leverage Ratio as of the four (4) consecutive fiscal quarter period
most recently ended prior to the incurrence of such


63



--------------------------------------------------------------------------------




Incremental Loans after giving effect to the incurrence thereof (or, at the
option of the Borrower, on the date of establishment of the commitments in
respect thereof (with any Incremental Loan Commitments being deemed to be fully
funded)), on a Pro Forma Basis, not to exceed 5.25 to 1.00 (it being understood
and agreed that (I) such incremental amounts may be allocated by the Borrower to
be incurred pursuant to clause (x) or (y) herein at the Borrower’s option and
(II) for the purposes of calculating the Consolidated Leverage Ratio for the
purposes of clause (y) herein, any amounts incurred substantially concurrently
therewith in reliance on clause (x) herein shall be disregarded with respect to
such calculation). The Borrower may invite any existing Lender or any other
Person selected by the Borrower and reasonably acceptable to the Administrative
Agent and the Issuing Lender; provided that:
(A)    any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof;
(B)    no Default or Event of Default shall exist and be continuing at the time
of any such Incremental Loan;
(C)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.13 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Loan Commitment and (y) the making of any
Incremental Loans pursuant thereto (with any Incremental Revolving Credit
Commitment being deemed to be fully funded) and the application of proceeds
thereof;
(D)    no existing Lender shall be under any obligation to provide an
Incremental Loan Commitment and any such decision whether to provide any such
Incremental Loan Commitment shall be in such Lender’s sole and absolute
discretion;
(E)    (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and (2) any existing
Lender electing to provide any Incremental Loans under this Section 5.15 shall
have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;
(F)    as a condition precedent to the making of any Incremental Loan, the
Borrower shall deliver to the Administrative Agent a certificate of each Credit
Party dated as of the date of such Incremental Loan (in sufficient copies for
each Lender) signed by a Responsible Officer of such Credit Party (1) certifying
and attaching the resolutions adopted by such Credit Party approving or
consenting to such Incremental Term Loan and/or Incremental Revolving Credit
Commitment, and (2) in the case of the Borrower, certifying that, before and
after giving effect to such Incremental


64



--------------------------------------------------------------------------------




Loan, (x) the representations and warranties contained in Article VII are true
and correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects) on
and as of the date of such Incremental Loan, with the same effect as if made on
and as of such date (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, in each case as of such earlier date), and (y) no
Default or Event of Default exists;
(G)    Schedule 1.1 shall be deemed revised to include any Incremental Term
Loan, Incremental Term Loan Commitments, Incremental Revolving Credit Increase
and Incremental Revolving Credit Commitments, as applicable, and to include
thereon any Person that becomes a Lender pursuant to this Section 5.15;
(H)    from and after the effectiveness of any Incremental Term Loan Commitment,
the Incremental Term Loans, Incremental Revolving Credit Increase and
Incremental Revolving Credit Commitments, as applicable, established pursuant to
this Section 5.15 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the applicable
Security Documents;
(I)    (1)    in the case of each Incremental Term Loan (the terms of which
shall be set forth in the relevant joinder documents entered into pursuant to
Section 5.15(a)(ii)(E)):
(x)    the final maturity date of any Incremental Term Loan shall be no earlier
than the maturity date of the Initial Term Loans and the Weighted Average Life
to Maturity of any such Incremental Term Loan shall not be shorter than the
Weighted Average Life to Maturity of the Initial Term Loans;
(y)    the amortization schedule (subject to clause (x) above), Applicable
Margin and pricing grid, if applicable, for any Incremental Term Loan shall be
determined by the Lenders providing such Incremental Term Loan and the Borrower;
provided that if the Applicable Margin in respect of any Incremental Term Loan
exceeds the Applicable Margin for the Initial Term Loan and the Revolving Credit
Loans by more than 0.50%, then the Applicable Margin for the Initial Term Loan
and the Revolving Credit Loans shall be increased so that the Applicable Margin
in respect of such Initial Term Loan and the Revolving Credit Loans is equal to
the Applicable Margin for the Incremental Term Loan minus 0.50%; provided
further in determining the Applicable Margin applicable to each Incremental Term
Loan and the Applicable Margin for the Initial Term Loan and the Revolving
Credit Loans,


65



--------------------------------------------------------------------------------




(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under
such Incremental Term Loan or the Initial Term Loan and the Revolving Credit
Loans shall be included (with OID being equated to interest based on assumed
four-year life to maturity) and (y) customary arrangement or commitment fees
payable to any Arranger (or its affiliates) in connection with the Initial Term
Loan and the Revolving Credit Loans or to one or more arrangers (or their
affiliates) of any Incremental Term Loan shall be excluded (it being understood
that the effects of any and all interest rate floors shall be included in
determining Applicable Margin under this provision); and
(z)    except as provided above, any Incremental Term Loan shall be on terms
consistent with the Initial Term Loans (or on terms that are not more
restrictive than the Initial Term Loans as agreed to by the Lenders providing
such Incremental Term Loan) and no Incremental Term Loan shall be entitled to
mandatory prepayments on a better than pro rata basis with the Initial Term
Loans.
(2)    in the case of each Incremental Revolving Credit Increase:
(x)    the terms of each Incremental Revolving Credit Commitment (other than
upfront fees) shall be the same as those of the Revolving Credit Commitments
that are increased; and
(y)    the Borrower shall prepay any Revolving Credit Loans owing by it and
outstanding on the date of any such increase (and pay any additional amounts
required pursuant to Section 5.9) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Revolving Credit
Commitments arising from any nonratable increase in the Revolving Credit
Commitments under this Section and each of the parties hereto hereby agrees that
the Administrative Agent may, in consultation with the Borrower, take any and
all action as may be reasonably necessary to ensure that, upon the effectiveness
of each Incremental Revolving Credit Commitment, the Lender providing each
Incremental Revolving Credit Commitment shares ratably in the aggregate
principal amount of all outstanding Revolving Credit Loans and L/C Obligations.

Section 5.16    Amend and Extend Transaction.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the maturity date of any
Loans and Commitments to the extended maturity date specified in such notice.
Such notice shall (i) set forth the amount of the Revolving Credit Commitments
and/or Term Loans that will be subject to the Extension, (ii) set forth the date
on which such Extension is requested to become effective (which shall be not
less than ten (10) Business Days nor more than sixty (60) days after the date of
such Extension notice (or such longer or shorter periods as the Administrative
Agent shall agree in its sole discretion))


66



--------------------------------------------------------------------------------




and (iii) identify the Revolving Credit Commitments and/or the relevant Term
Loans to which such Extension relates. Each Lender of the applicable Loans (or
tranche thereof) shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Loans pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent and the Borrower. If
the aggregate principal amount of Revolving Credit Commitments or Term Loans in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Credit Commitments or
Term Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Credit Commitments or Term Loans, as
applicable, of Lenders of the applicable Loans shall be extended ratably up to
such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer.


(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article VII and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) the Issuing Lender shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Revolving Credit Commitments and
Extended Term Loans shall comply with paragraph (c) of this Section.


(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Credit Commitment or
Extended Term Loan shall be no earlier than the Revolving Credit Maturity Date
or the Term Loan Maturity Date, respectively, (ii)(A) there shall be no
scheduled amortization of the loans or reductions of commitments under any
Extended Revolving Credit Commitments and (B) the weighted average life to
maturity of the Extended Term Loans shall be no shorter than the remaining
average life to maturity of the existing Term Loans, (iii) the Extended
Revolving Credit Loans and the Extended Term Loans will rank pari passu in right
of payment and with respect to security with the existing Revolving Credit Loans
and the existing Term Loans and the borrower and guarantors of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Borrower and Guarantors with respect to the existing Revolving
Credit Loans or Term Loans, as applicable, (iv) the interest rate margin, rate
floors, fees, original issue discount, amortization schedule (subject to clause
(ii)(B) above) and premium applicable to Extended Term Loans shall be determined
by the Borrower and the applicable extending Lenders, (v)(A) the Extended Term
Loans may participate on a pro rata or less than pro rata (but not greater than
pro rata) basis in voluntary or mandatory prepayments with the other Term Loans
and (B) borrowing and prepayment of Extended Revolving Credit Loans, or
reductions of Extended Revolving Credit Commitments, and participation in
Letters of Credit, shall be on a pro rata basis with the other Revolving Credit
Loans (other than upon the maturity of the non-extended Revolving Credit Loans)
and (vi) the terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).


67



--------------------------------------------------------------------------------






(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Revolving Credit Commitments or
Extended Term Loans as a new tranche of Revolving Credit Commitments or Term
Loans, as applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranche (including to
preserve the pro rata treatment of the extended and non-extended tranches and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this section.



ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

Section 6.1    Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lenders to close this Agreement and to make the initial
Loans or issue or participate in the initial Letters of Credit, if any, is
subject to the satisfaction (or waiver) of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, a Term Loan Note in favor of
each Lender requesting a Term Loan Note and the applicable Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects) on
and as of the Closing Date; (B) after giving effect to the Transactions, no
Default or Event of Default has occurred and is continuing; (C) since December
31, 2016, no event has occurred, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect; and (E) each of
the Credit Parties,


68



--------------------------------------------------------------------------------




as applicable, has satisfied each of the conditions set forth in Section 6.1(d),
6.1(f)(ii) and 6.2.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws, operating agreement or other
governing document of such Credit Party as in effect on the Closing Date and
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization.
(iv)    Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).
(c)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations to be made that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral, and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.
(ii)    Pledged Collateral. The Administrative Agent shall have received, to the
extent required to be delivered under the Security Documents, (A) original stock
certificates or other certificates, if any, evidencing the Capital Stock pledged
pursuant to the Security Documents, together with an undated stock power for
each such certificate duly executed in blank by the registered owner thereof and
(B) each original promissory note, if any, pledged pursuant to the Security
Documents, together with an undated endorsement for each such promissory note
duly executed in blank by the holder thereof.
(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search, in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party,


69



--------------------------------------------------------------------------------




indicating among other things that the assets of each such Credit Party are free
and clear of any Lien (except for Permitted Liens).
(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance).
(d)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby.
(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted or, to the knowledge of the Borrower,
threatened or proposed before any Governmental Authority that could reasonably
be expected to have a Material Adverse Effect.
(e)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2016 and the related audited statements of income and
retained earnings and cash flows for the fiscal year then ended and (B) the
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
September 31, 2017 and related unaudited interim statements of income and
retained earnings.
(ii)    Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, certifying that after giving
effect to the Transactions (including without limitation, the 2018 Dividend
Payment), the Borrower and its Subsidiaries, on a Consolidated basis, are
Solvent.
(iii)    Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent and the Lenders the fees owing on the Closing Date set
forth or referenced in Section 5.3(b) and any other accrued and unpaid fees or
commissions due hereunder, (B) all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date and payable under Section 12.3 and (C) to any other Person such
amount as may be due thereto in connection with the transactions contemplated
hereby, including


70



--------------------------------------------------------------------------------




all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
(f)    Miscellaneous.
(i)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.2(a) and
Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
(ii)    Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 9.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released in a manner
satisfactory to the Administrative Agent.
(iii)    PATRIOT Act. The Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of any Anti-Money Laundering Laws and any applicable “know your
customer” rules and regulations.
(iv)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested by it with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this Section
6.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

Section 6.2    Conditions to All Extensions of Credit.
The obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit) and/or the Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects) on and as of such
borrowing,


71



--------------------------------------------------------------------------------




issuance or extension date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects, in
each case as of such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)    Notices. With respect to the borrowing of any Loan, the Administrative
Agent shall have received a Notice of Borrowing from the Borrower in accordance
with Section 2.2(a) or Section 4.2, as applicable.



ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

Section 7.1    Organization; Power; Qualification.
Each Credit Party and each Subsidiary thereof (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has the power and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted and (c) is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect. No Credit Party nor any
Subsidiary thereof is an EEA Financial Institution.

Section 7.2    Ownership.
Each Subsidiary of each Credit Party as of the Closing Date is listed on
Schedule 7.2. As of the Closing Date, the capitalization of each Credit Party
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2. All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable and, as of the Closing Date, are not
subject to any preemptive or similar rights, except as described in Schedule
7.2. The shareholders or other owners,


72



--------------------------------------------------------------------------------




as applicable, of each Credit Party and its Subsidiaries and the number of
shares owned by each as of the Closing Date are described on Schedule 7.2. As of
the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Capital Stock of any Credit Party or any
Subsidiary thereof, except as described on Schedule 7.2.

Section 7.3    Authorization; Enforceability.
Each Credit Party and each Subsidiary thereof has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party in accordance with their respective terms. This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party and each
Subsidiary thereof that is a party thereto, and each such document constitutes
the legal, valid and binding obligation of each Credit Party and each Subsidiary
thereof that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

Section 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.
The execution, delivery and performance by each Credit Party and each Subsidiary
thereof of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (a) require any Governmental Approval
or violate any Applicable Law relating to any Credit Party or any Subsidiary
thereof where the failure to obtain such Governmental Approval or such violation
could reasonably be expected to have a Material Adverse Effect, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
any Subsidiary thereof, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office.

Section 7.5    Compliance with Law; Governmental Approvals.


73



--------------------------------------------------------------------------------




Each Credit Party and each Subsidiary thereof (i) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
in the case of each of clauses (i), (ii) and (iii) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.

Section 7.6    Tax Returns and Payments.
Each Credit Party and each Subsidiary thereof has duly filed or caused to be
filed all federal and other material tax and information returns required by
Applicable Law to be filed, except as set forth on Schedule 7.6, and has paid,
or made adequate provision for the payment of, all federal and other material
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party). Such returns accurately
reflect in all material respects all liability for taxes of any Credit Party or
any Subsidiary thereof for the periods covered thereby, except as set forth on
Schedule 7.6. There is no proposed tax assessment against any Credit Party or
any Subsidiary that would, if made, have a Material Adverse Effect (other than
any proposed tax assessment which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity
with GAAP have been provided for on the books of the relevant Person).  No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens). The charges,
accruals and reserves on the books of each Credit Party and each Subsidiary
thereof in respect of federal, state, local and other taxes for all fiscal years
and portions thereof since the organization of any Credit Party or any
Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any material additional taxes or assessments for
any of such years.

Section 7.7    Intellectual Property Matters.
Each Credit Party and each Subsidiary thereof owns, is licensed to use or
possesses rights to use all material copyrights, copyright applications,
patents, patent applications, trademarks, trademark applications, service marks
and trade names (any or all of such items, “Intellectual Property”) which are
reasonably necessary to conduct its business, except for such Intellectual
Property the failure of which to own, license or possess the right to use could
not reasonably be expected to have a Material Adverse Effect. To the knowledge
of each Credit Party, (i) no event has occurred which permits, or after notice
or lapse of time or both would permit, the revocation


74



--------------------------------------------------------------------------------




or termination of any such rights (other than the expiration of rights in
Intellectual Property at the end of its statutory term) except as could not
reasonably be expected to have a Material Adverse Effect, and (ii) no Credit
Party nor any Subsidiary thereof materially infringes the Intellectual Property
owned by any other Person under Applicable Law as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.
Set forth on Schedule 7.7 is a complete and accurate list as of the Closing Date
of all registered or issued Intellectual Property (including all applications
for registration and issuance) owned by each of the Credit Parties (including
the name/title, current owner, registration or application number, and
registration or application date).

Section 7.8    Environmental Matters.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a)    The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
(b)    Each Credit Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and, to the
knowledge of the Borrower and its Subsidiaries, have been in compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about such properties or such operations which could interfere with the
continued operation of such properties or impair the fair saleable value
thereof;
(c)    No Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;
(d)    Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations; and


75



--------------------------------------------------------------------------------




(f)    There has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, now or in the past, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

Section 7.9    Employee Benefit Matters.
(a)    As of the Closing Date, Schedule 7.9 sets forth a list of all material
Employee Benefit Plans;
(b)    Each Credit Party is in compliance with all applicable provisions of
ERISA, the Code and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans except for any required amendments
for which the remedial amendment period as defined in Section 401(b) of the Code
has not yet expired and except where a failure to so comply could not reasonably
be expected to have a Material Adverse Effect. Each Employee Benefit Plan that
is intended to be qualified under Section 401(a) of the Code has been determined
by the IRS to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired. No
liability has been incurred by any Credit Party which remains unsatisfied for
any taxes or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;
(c)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, as
of the Closing Date, no Pension Plan has been terminated, nor has any Pension
Plan become subject to funding based benefit restrictions under Section 436 of
the Code, nor has any funding waiver from the IRS been received or requested
with respect to any Pension Plan, nor has any Credit Party failed to make any
contributions or to pay any amounts due and owing as required by Sections 412 or
430 of the Code, Section 302 of ERISA or the terms of any Pension Plan prior to
the due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan;
(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party has: (i) engaged in a nonexempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code, (ii) incurred any liability to
the PBGC which remains outstanding other than the payment of premiums and there
are no premium payments which are due and unpaid, (iii) failed to make a
required contribution or payment to a Multiemployer Plan, or (iv) failed to make
a required installment or other required payment under Sections 412 or 430 of
the Code;
(e)    No Termination Event has occurred; and
(f)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding,


76



--------------------------------------------------------------------------------




claim (other than a benefits claim in the ordinary course of business), lawsuit
and/or investigation is existing or, to the knowledge of the Borrower,
threatened concerning or involving (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party, (ii) any Pension Plan or (iii) any Multiemployer Plan.

Section 7.10    Margin Stock.
No Credit Party nor any Subsidiary thereof is engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors. Following the application of
the proceeds of each Extension of Credit, not more than twenty-five percent
(25%) of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 9.2 or Section 9.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”. If requested by any Lender (through the Administrative Agent) or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1 referred to in Regulation U.

Section 7.11    Government Regulation.
No Credit Party nor any Subsidiary thereof is an “investment company” (as such
term is defined or used in the Investment Company Act of 1940, as amended), and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, as amended, or any other Applicable Law which limits its ability to incur
or consummate the transactions contemplated hereby.

Section 7.12    Contractual Obligations.
No Credit Party nor any Subsidiary thereof (nor, to the knowledge of the
Borrower, any other party thereto) is in breach of or in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

Section 7.13    Employee Relations.
As of the Closing Date, no Credit Party or any Subsidiary thereof is party to
any collective bargaining agreement nor has any labor union been recognized as
the representative of its employees except as set forth on Schedule 7.13. The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.


77



--------------------------------------------------------------------------------





Section 7.14    Financial Statements.
The audited and unaudited financial statements delivered pursuant to Section
6.1(e)(i) are complete and correct and fairly present on a Consolidated basis
the assets, liabilities and financial position of the Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP.

Section 7.15    No Material Adverse Change.
Since December 31, 2016, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 7.16    Solvency.
The Credit Parties, on a Consolidated basis, are Solvent.

Section 7.17    Titles to Properties.
As of the Closing Date, the real property listed on Schedule 7.17 constitutes
all of the real property that is owned, leased or subleased by any Credit Party
or any of its Subsidiaries. Each Credit Party and each Subsidiary thereof has
such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, except those which have been disposed of by the
Credit Parties and their Subsidiaries subsequent to such date which dispositions
have been in the ordinary course of business or as otherwise expressly permitted
hereunder.

Section 7.18    Litigation.
There are no actions, suits or proceedings pending nor, to the knowledge of the
Borrower, threatened against or in any other way relating adversely to or
affecting any Credit Party or any Subsidiary thereof or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

Section 7.19    Anti-Corruption Laws and Sanctions.
(a)    None of (i) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers,
employees or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, (x)
is a Sanctioned Person or currently the target of any Sanctions or (y) has taken
any action, directly or indirectly, that would constitute a violation by such
Persons of any Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions in
connection with the business of the Borrower or any Subsidiary.


78



--------------------------------------------------------------------------------




(b)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to promote and achieve compliance by
the Borrower and its Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.
(c)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
8.12(b).

Section 7.20    Absence of Defaults.
No event has occurred or is continuing which constitutes a Default or an Event
of Default.

Section 7.21    Investment Bankers’ and Similar Fees.
No Credit Party has any obligation to any Person in respect of any finders’,
brokers’, investment banking or other similar fee in connection with any of the
Transactions.

Section 7.22    Disclosure.
The Borrower and/or its Subsidiaries have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which any Credit Party and any Subsidiary thereof are subject, and all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information furnished
(whether in writing or orally) by or on behalf of any Credit Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information represents the
Borrower’s reasonable good faith estimate of the Borrower’s future financial
performance and the related assumptions are believed by Borrower to be fair in
light of current business conditions; provided, further, that the Borrower can
give no assurance that such projections will be attained.

Section 7.23    Inactive Companies.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, no Inactive Company employs any employees, owns any
assets, has incurred any obligations or conducts any business activity, in each
case, other than as described on Schedule 7.23.

ARTICLE VIII

AFFIRMATIVE COVENANTS


79



--------------------------------------------------------------------------------




Until all of the Obligations under the Loan Documents (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments have
been terminated, each Credit Party will, and will cause each of its Subsidiaries
to:

Section 8.1    Financial Statements and Budgets.
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within one hundred twenty (120) days (or, if earlier, on the date of any
required public filing thereof) after the end of each fiscal year (commencing
with the 2017 fiscal year), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such fiscal year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding fiscal year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit
(other than solely with respect to, or resulting solely from, an upcoming
maturity date of any Indebtedness under this Agreement occurring within one year
from the time such opinion is delivered).
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof, or such later date as the SEC may permit for the delivery of the
Borrower’s Form 10-Q) after the end of the first three fiscal quarters of each
fiscal year (commencing with the first fiscal quarter of the 2018 fiscal year),
an unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding fiscal year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial position of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.


80



--------------------------------------------------------------------------------




(c)    Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each fiscal year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to include, on a quarterly basis,
the following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet (the “Projections”),
accompanied by a certificate from a Responsible Officer of the Borrower stating
that such budget contains good faith estimates (utilizing assumptions believed
to be reasonable at the time of delivery of such budget) of the financial
position and operations of the Borrower and its Subsidiaries for such period (it
being understood that the Projections are inherently unreliable and that actual
performance may differ materially from the Projections).

Section 8.2    Certificates; Other Reports.
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;
(b)    promptly upon receipt thereof, copies of all final management reports, if
any, submitted to any Credit Party, any Subsidiary thereof or any of their
respective boards of directors by their respective independent public
accountants in connection with their auditing function, including any management
responses thereto;
(c)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;
(d)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could reasonably be expected
to have a Material Adverse Effect;
(e)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and Anti-Money Laundering Laws, as from time to time reasonably
requested by the Administrative Agent or any Lender;
(f)    at each time financial statements are delivered pursuant to Section
8.1(a), a certificate of a Responsible Officer of the Borrower (i) listing (A)
all applications by any Credit Party, if any, for registration or issuance in
the United States of Copyrights, Patents or Trademarks (each such term as
defined in the Security Agreement) made since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date) and (B) all
issuances of registrations or letters on existing applications filed in the
United States by any Credit Party for Copyrights, Patents and Trademarks (each
such term as defined in the Security Agreement) received since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), and (ii) attaching


81



--------------------------------------------------------------------------------




evidence of insurance for any insurance coverage of any Credit Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements;
(g)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request; and
(h)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or material communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto.
Documents required to be delivered pursuant to Section 8.1(a) or (b),
Section 8.2(h) or Section 8.3 (to the extent any such documents and/or notices
are included in materials otherwise filed with the SEC) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
in Section 12.1; or (ii) on which such documents are posted on the Borrower’s
behalf on the website of the United States Securities and Exchange Commission or
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent of the posting of any such documents.
The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder by posting such materials
and/or information on the “private side” of SyndTrack Online or another similar
electronic system.

Section 8.3    Notice of Litigation and Other Matters.
Promptly (but in no event later than ten (10) days after any Responsible Officer
of any Credit Party obtains knowledge thereof) notify the Administrative Agent
in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):
(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
(c)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of


82



--------------------------------------------------------------------------------




Environmental Laws, which in any such case could reasonably be expected to have
a Material Adverse Effect;
(d)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
which could reasonably be expected to have a Material Adverse Effect;
(e)    any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
Contractual Obligation to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect; and
(f)    if a material liability to the Borrower would result, (i) any unfavorable
determination letter from the IRS regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the Code (along with a copy thereof),
(ii) all notices received by any Credit Party or any ERISA Affiliate of the
PBGC’s intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any Credit Party or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA, and
(iv) the Borrower obtaining knowledge that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 8.4    Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 9.4 and Section 9.5, preserve and maintain its
(i) separate corporate existence and (ii) good standing under the laws of its
jurisdiction, incorporation, organization or formation, as applicable, except in
the case of clause (ii) to the extent such lack of good standing could not
reasonably be expected to result in a Material Adverse Effect.

Section 8.5    Maintenance of Property and Licenses.
(a)    In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business,
including, to the extent necessary in each Credit Party’s reasonable business
judgment, the copyrights, patents, trade names, service marks and trademarks
owned by such Credit Party; maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each


83



--------------------------------------------------------------------------------




case except as such action or inaction is permitted by Section 9.4 or Section
9.5 or would not reasonably be expected to result in a Material Adverse Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
other than any License which the failure to maintain in full force and effect
could not reasonably be expected to result in a Material Adverse Effect.

Section 8.6    Insurance.
Maintain insurance with financially sound and reputable insurance companies
against at least such risks and as is sufficient and as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance). All such insurance (other than executive
liability insurance, including, without limitation, directors and officers
insurance) shall (a) provide that no cancellation or material modification
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as lender’s loss payee.
On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
dates of the expiration thereof and the properties and risks covered thereby.

Section 8.7    Payment of Taxes.
Pay and perform all federal and other material taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
Property; provided that the Borrower or such Subsidiary may contest any item
described in this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.

Section 8.8    Compliance with Laws and Approvals.
Observe and remain in compliance with all Applicable Laws and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 8.9    Environmental Laws.
In addition to and without limiting the generality of Section 8.8, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect and (b) conduct and complete in all material respects
all investigations, studies, sampling and testing, and all remedial, removal


84



--------------------------------------------------------------------------------




and other actions required under Environmental Laws, and promptly comply with
all lawful orders and directives of any Governmental Authority regarding
Environmental Laws except to the extent failure so to comply could not
reasonably be expected to result in a Material Adverse Effect.

Section 8.10    Visits and Inspections.
Permit representatives of the Administrative Agent, from time to time upon prior
reasonable notice (which such notice shall be in writing and provided at least
two (2) Business Days prior to such access, unless an Event of Default shall
have occurred and be continuing, in which event no notice shall be required and
the Administrative Agent shall have access at any and all times during the
continuance thereof) and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise such rights
more often than one (1) time during any calendar year at the Borrower’s expense;
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time without advance notice.

Section 8.11    Additional Subsidiaries.
(a)    Additional Domestic Subsidiaries. Notify the Administrative Agent of the
creation or acquisition of any Wholly-Owned Domestic Subsidiary and, promptly
thereafter (and in any event within thirty (30) days after such creation or
acquisition), cause such Person to (i) become a Guarantor by delivering to the
Administrative Agent a duly executed supplement to this Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) grant a security interest in all Collateral (subject to the exceptions
specified in the Security Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to the Security Agreement
and each other applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person, and (v) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent in order to more effectively carry out the terms of this paragraph (a),
and cause the applicable Credit Party to deliver to the Administrative Agent, if
applicable, original stock or other certificates evidencing the Capital Stock of
such Person, together with an appropriate undated stock or other transfer power
for each certificate duly executed in blank by the registered owner thereof.
(b)    Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a First Tier Foreign Subsidiary and, promptly
thereafter (and in any event within forty-five (45) days after notification),
cause the applicable Credit Party to deliver to the


85



--------------------------------------------------------------------------------




Administrative Agent (i) Security Documents pledging sixty-five percent (65%)
(or such greater percentage that, due to a change in an Applicable Law after the
date hereof, (A) could not reasonably be expected to cause the undistributed
earnings of such First Tier Foreign Subsidiary as determined for United States
federal income tax purposes to be treated as a deemed dividend to such First
Tier Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the total
outstanding voting Capital Stock (and one hundred percent (100%) of the
non-voting Capital Stock) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original stock certificates (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new First Tier
Foreign Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof) and (ii)
such documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent (unless such documents and certificates
have previously been delivered to the Administrative Agent).
(c)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than the applicable merger agreement,
any related agreements and any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section
8.11(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.11(a) or (b), as
applicable, within the later of (x) ten (10) Business Days of the consummation
of such Permitted Acquisition and (y) the period set forth in Section 8.11(a) or
(b), as applicable).
(d)    Exclusions. The provisions of this Section 8.11 shall not apply to assets
as to which the Administrative Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.

Section 8.12    Use of Proceeds.
(a)    The Borrower shall use the proceeds of the Extensions of Credit (a) on
the Closing Date to refinance certain Indebtedness of the Borrower and its
Subsidiaries, to pay fees and expenses incurred in connection with the
Transactions and for general corporate purposes, (b) on or after the Closing
Date to finance the 2018 Dividend Payment, and (c) with respect to Revolving
Credit Loans and Incremental Term Loans, for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, Permitted Acquisitions and Restricted Payments.
(b)    The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or


86



--------------------------------------------------------------------------------




in any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 8.13    Deposit Accounts.
(a)    Within thirty (30) days of the Closing Date (or such later date as
reasonably agreed to by the Administrative Agent), the Credit Parties shall
execute and deliver (or shall cause to be executed and delivered) to the
Administrative Agent, control agreements with respect to any deposit accounts
maintained by any Credit Party as of Closing Date (other than any Excluded
Accounts) in form and substance reasonably acceptable to the Administrative
Agent.
(b)    The Credit Parties shall not establish any new deposit account with any
financial institution (other than an Excluded Account) unless the applicable
Credit Party shall have executed and delivered (or caused to be executed and
delivered) to the Administrative Agent, within thirty (30) days after the
opening of such new deposit account, a control agreement with respect to such
account (other than any such account that is an Excluded Account) in form and
substance reasonably acceptable to the Administrative Agent.

Section 8.14    Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

Section 8.15    Further Assurances.
Maintain the security interest created by the Security Documents in accordance
with Section 2 of the Security Agreement, subject to the rights of the Credit
Parties to dispose of the Collateral pursuant to the Loan Documents; and make,
execute and deliver all such additional and further acts, things, deeds,
instruments and documents as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably require for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Administrative Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby or by the other Loan Documents; provided that,
with respect to the pledge of Capital Stock of any Foreign Subsidiary required
hereunder, no Security Document governed by the law of any foreign jurisdiction
shall be required in connection with such pledge to the extent that the original
certificates evidencing the Capital Stock of such Foreign Subsidiary, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof, is delivered to the Administrative Agent.

ARTICLE IX    

NEGATIVE COVENANTS


87



--------------------------------------------------------------------------------




Until all of the Obligations under the Loan Documents (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments have
been terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to:

Section 9.1    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness and obligations owing under Hedge Agreements entered into
for non-speculative purposes;
(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
accrued and unpaid interest, fees and expenses, a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the final maturity date and weighted average life
of such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension;
(d)    Indebtedness in an aggregate amount not to exceed the greater of
$4,000,000 and 10% of Consolidated EBITDA (as of the last day of the most
recently ended fiscal period for which financial statements have been delivered
pursuant to Section 8.1(a) or 8.1(b)) at any time outstanding, incurred in
connection with Capital Leases and purchase money Indebtedness;
(e)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (A) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (B) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and (C)
the aggregate outstanding principal amount of such Indebtedness does not exceed
the greater of $4,000,000 and 10% of Consolidated EBITDA (as of the last day of
the most recently ended fiscal period for which financial statements have been
delivered pursuant to Section 8.1(a) or 8.1(b)) at any time outstanding;
(f)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e), (g)(i), (g)(iii), (i) and (m) of this Section;
(g)    unsecured intercompany Indebtedness (i) owed by any Credit Party to
another Credit Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit
Party in an aggregate principal


88



--------------------------------------------------------------------------------




amount not to exceed the greater of $4,000,000 and 10% of Consolidated EBITDA
(as of the last day of the most recently ended fiscal period for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b)) at any time
outstanding (taken together with, without duplication, the amount of Investments
permitted under Section 9.3(j)) (provided that any Indebtedness owed by such
Non-Guarantor Subsidiary to any Credit Party pursuant to this clause (ii) shall
be evidenced by a demand note in form and substance reasonably satisfactory to
the Administrative Agent and shall be pledged and delivered to the
Administrative Agent pursuant to the Security Documents) and (iii) owed by any
Credit Party to any Non-Guarantor Subsidiary (provided that any Indebtedness
owed by such Credit Party to any Non-Guarantor Subsidiary pursuant to this
clause (iii) shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent);
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(i)    Indebtedness under performance bonds, surety bonds, customs bonds, return
of money bonds, release, appeal and similar bonds, statutory obligations, with
respect to workers’ compensation, unemployment insurance and other types of
social security or similar claims or with respect to financing of insurance
premiums, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(j)    Indebtedness owing to management, executives, officers, directors,
consultants, professional advisors and/or employees of the Borrower to purchase
or redeem Capital Stock or options of the Borrower; provided that such
Indebtedness is unsecured and subordinated to the Obligations in form and
substance satisfactory to the Administrative Agent, and, in any event, all cash
payments, if any are permitted, in respect of such Indebtedness shall comply
with Section 9.6(d);
(k)    Indebtedness in respect of Franchises owned by any Credit Party for loans
referred to in Section 9.3(q);
(l)    Indebtedness of Non-Guarantor Subsidiaries (including Foreign
Subsidiaries that are not Credit Parties) in an aggregate principal amount not
to exceed the Dollar equivalent of $250,000 at any time outstanding; and
(m)    other Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding (of which up to $10,000,000 of
such Indebtedness may be secured pursuant Section 9.2(t)).

Section 9.2    Liens.
Create, incur, assume or suffer to exist, any Lien on or with respect to any of
its Property, whether now owned or hereafter acquired, except:


89



--------------------------------------------------------------------------------




(a)    (i) Liens created pursuant to the Loan Documents and (ii) Liens on cash
or deposits granted in favor of the Issuing Lender as Cash Collateral;
(b)    Liens in existence on the Closing Date and described on Schedule 9.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on Schedule
9.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws in excess of $100,000 in the aggregate) (i) not yet due or
that remain payable without penalty or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, mortgagees,
repairmen, processors or landlords for labor, materials, supplies, rentals or
other Property incurred in the ordinary course of business, which are not
overdue for a period of more than ninety (90) days or, if more than ninety (90)
days overdue, no action has been taken to enforce such Liens and such Liens are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, tenders, trade contracts,
governmental contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
customs bonds, performance bonds, return of money bonds and other obligations of
a like nature incurred in the ordinary course of business, or to secure
liability to insurance carriers;
(f)    encumbrances in the nature of zoning restrictions, easements,
rights-of-way and restrictions of record on the use of real property and minor
defects and other irregularities of title, which do not materially impair the
operation of the business of the Borrower and its Subsidiaries;
(g)    Liens arising from the filing of precautionary Uniform Commercial Code
financing statements relating solely to personal property leased pursuant to
operating leases entered into in the ordinary course of business of the Borrower
and its Subsidiaries;
(h)    Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created concurrently with or within ninety (90) days
after the acquisition, repair, improvement or lease, as applicable, of the
related Property, (ii) such Liens do not at any time encumber any property other
than the Property financed by such Indebtedness and (iii) the principal amount
of Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair, improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable);


90



--------------------------------------------------------------------------------




(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(j)    Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries and (C) the Indebtedness secured by such Liens is permitted under
Section 9.1(e) of this Agreement;
(k)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction (or, with respect to collecting banks located in the State of New
York, under Section 4-208 of the UCC) and (ii) Liens of any depositary bank in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account of any Borrower or any Subsidiary
thereof;
(l)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(m)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business;
(n)    non-exclusive licenses and sublicenses (granted by a Credit Party or any
Subsidiary of a Credit Party) and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties entered
into in the ordinary course of business, which do not (i) interfere in any
material respect with the business of the Borrower and its Subsidiaries or
materially detract from the value of the relevant assets or (ii) secure any
Indebtedness;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(q)    Liens on earnest money deposits of cash or Cash Equivalents in connection
with any Permitted Acquisition or any acquisition of any restaurant and
accompanying assets by the Borrower or any Subsidiary thereof from any
Franchisee in accordance with Section 9.3(t);


91



--------------------------------------------------------------------------------




(r)    Liens on cash or any other Collateral delivered pursuant to any credit
card processing agreement or similar agreement or documentation not to exceed
$250,000 in the aggregate at any time outstanding;
(s)    Liens on property or assets of Non-Guarantor Subsidiaries (including
Foreign Subsidiaries that are not Credit Parties) securing Indebtedness incurred
under Section 9.1(l); and
(t)    Liens securing Indebtedness or other obligations in an aggregate
outstanding amount not to exceed $10,000,000 at any time.

Section 9.3    Investments.
Purchase, own, invest in or otherwise acquire (in one transaction or a series of
transactions), directly or indirectly, any Capital Stock, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(all the foregoing, “Investments”) except:
(a)    (i) Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3, (iii) Investments made after the Closing Date by any Credit Party
in any other Credit Party and (iv) Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary or any other
Person;
(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures permitted pursuant to this Agreement;
(d)    deposits made in the ordinary course of business to a customer or a
vendor or to secure the performance of leases or other obligations, in each case
as permitted by Section 9.2;
(e)    Hedge Agreements permitted pursuant to Section 9.1;
(f)    purchases of assets (including intellectual property) in the ordinary
course of business;
(g)    the licensing or acquisition of intellectual property pursuant to a joint
development agreement, license or other agreement;
(h)    Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of the Borrower or a Guarantor or becomes
(whether or not such Person is a Wholly-Owned Subsidiary) a Guarantor in the
manner contemplated by Section 8.11;


92



--------------------------------------------------------------------------------




(i)    Investments in the form of intercompany Indebtedness permitted pursuant
to Section 9.1(g);
(j)    Investments in any Non-Guarantor Subsidiary (including any Foreign
Subsidiary that is not a Credit Party) or any other Person in an aggregate
amount not to exceed at any time the greater of $4,000,000 and 10% of
Consolidated EBITDA (as of the last day of the most recently ended fiscal period
for which financial statements have been delivered pursuant to Section 8.1(a) or
8.1(b));
(k)    Guaranty Obligations permitted pursuant to Section 9.1;
(l)    loans and advances to management, executives, officers, directors,
consultants, professional advisors and/or employees in the ordinary course of
business not to exceed $250,000 in the aggregate at any time outstanding;
(m)    Investments consisting of (A) non-cash loans made by the Borrower to
management, executives, officers, directors, consultants, professional advisors
and/or employees of any Credit Party which are used by such Persons to purchase
simultaneously Capital Stock or options of the Borrower and (B) advances made by
any Credit Party or any of its Subsidiaries to management, executives, officers,
directors, consultants, professional advisors and/or employees of any Credit
Party or any of its Subsidiaries in the ordinary course of business to reimburse
any such Person for expenses incurred in connection with performance of their
duties in such respective capacity;
(n)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 9.5(e);
(o)    accounts receivable (whether or not evidenced by a note) owing to the
Borrower or any of its Subsidiaries, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
terms, and Investments acquired in connection with the settlement of delinquent
accounts receivable in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;
(p)    Investments constituting loans and contributions (other than those made
with amounts from vendor rebates) to Franchise related marketing and advertising
funds, not to exceed an aggregate principal amount of $750,000 outstanding at
any time;
(q)    guaranties of loans and Investments in Franchisees in an aggregate amount
not to exceed $750,000 outstanding at any time;
(r)    Investments constituting accounts and payment intangibles owing to the
Borrower or any of its Subsidiaries from Franchisees upon such terms as the
Borrower or such Subsidiary establishes in good faith;
(s)    Investments not otherwise permitted pursuant to this Section 9.3 in an
aggregate amount not to exceed $1,500,000 at any time outstanding; provided
that, immediately before and


93



--------------------------------------------------------------------------------




immediately after giving pro forma effect to any such Investments, no Default or
Event of Default shall have occurred and be continuing;
(t)    any other Investment after the Closing Date as follows:
(i)    if the Consolidated Leverage Ratio is greater than 4.50 to 1.00 at the
time any such Investment is made and after giving pro forma effect thereto, the
Credit Parties may make Investments not otherwise permitted pursuant to this
Section 9.3 in an aggregate amount not to exceed at any one time outstanding the
greater of (x) $20,000,000 and (y) an amount equal to 50% of Consolidated EBITDA
(as of the last day of the most recently ended fiscal period for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b)); and
(ii)    if the Consolidated Leverage Ratio is less than or equal to 4.50 to 1.00
at the time any such Investment is made and after giving pro forma effect
thereto, the Credit Parties may make unlimited Investments;
provided, in each case, all of the following conditions are satisfied:


(v)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
(w)    after giving effect to any such Investment, on a Pro Forma Basis as of
the last day of the most recently ended fiscal period for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b), the Credit
Parties are in compliance with the covenants set forth in Section 9.13;
(x)    after giving effect to such Investment, there shall be no less than
$5,000,000 of Liquidity;


(y)    the Credit Parties shall have complied with the requirements of Section
8.11, to the extent applicable, with respect to such Investment; and
(z)    no later than three (3) Business Days prior to the making of any such
Investment, the Borrower shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer demonstrating, in reasonable detail,
compliance with this subsection (as applicable); and
(u)    acquisitions of restaurants from Franchisees no later than three (3)
months after the Closing Date in an aggregate amount not to exceed $1,900,000.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).


94



--------------------------------------------------------------------------------





Section 9.4    Fundamental Changes.
Merge, consolidate or enter into any similar combination with any other Person
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except:
(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Guarantor (provided that the Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary and the Borrower shall comply with
Section 8.11 in connection therewith);
(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets;
(d)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
(e)    dispositions permitted by Section 9.5;
(f)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Guarantor shall be the continuing or
surviving entity or (ii) simultaneously with such transaction, the continuing or
surviving entity shall become a Guarantor and the Borrower shall comply with
Section 8.11 in connection therewith; and
(g)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Guarantor, the continuing or
surviving Person shall be the Borrower or such Guarantor and (ii) the continuing
or surviving Person shall be the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

Section 9.5    Asset Dispositions.


95



--------------------------------------------------------------------------------




Make any Asset Disposition except:
(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;
(b)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business;
(c)    leases, subleases, licenses or sublicenses of real or personal property
granted by any Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;
(d)    dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
(e)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash, (iii) the aggregate fair market value of all
property disposed of in reliance on this clause (e) shall not exceed $3,000,000
in any fiscal year in respect of Asset Dispositions of personal property or real
property and (iv) after giving effect to such Asset Disposition, the Credit
Parties are in compliance on a Pro Forma Basis with the financial covenant set
forth in Section 9.13(a), recomputed for the most recent fiscal quarter for
which financial statements have been delivered;
(f)    (i) the discount or write-off of accounts receivable overdue by more than
ninety (90) days or the sale of any such account receivable for the purpose of
collection to any collection agency or (ii) the compromise or settlement of any
such account receivable, in each case in the ordinary course of business,
consistent with past practice;
(g)    (i) to the extent entered into in the ordinary course of business and
made to a Person that is not an Affiliate of any Borrower, the assignment of
intellectual property rights that is, in the good faith judgment of the
applicable Credit Party or Subsidiary, no longer economically practicable to
maintain or useful in any material respect in the conduct of the business of the
Credit Parties and their Subsidiaries taken as a whole, and (ii) cancellation or
abandonment or other disposition of intellectual property rights that is, in the
good faith judgment of the applicable Credit Party or Subsidiary, no longer
economically practicable to maintain or useful in any material respect in the
conduct of the business of the Credit Parties and their Subsidiaries taken as a
whole;
(h)    except as otherwise prohibited by Section 9.3 or Section 9.6, transfers
of assets (i) between the Credit Parties and (ii) between or among Non-Guarantor
Subsidiaries;
(i)    Liens permitted by Section 9.2, Investments permitted by Section 9.3 and
Restricted Payments permitted by Section 9.6;


96



--------------------------------------------------------------------------------




(j)    dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement Property;
(k)    (i) dispositions of Franchises acquired or reacquired by the Borrower or
any Guarantor from Franchisees and disposed of in the ordinary course of
business and (ii) dispositions deemed to have occurred upon creation of new
Franchises in the ordinary course of business;
(l)    the unwinding of any Hedge Agreement pursuant to its terms; and
(m)    the disposition of any restaurant and accompanying assets owned by the
Borrower or any Subsidiary to any Franchisee; provided that no Default or Event
of Default shall exist or would result after giving effect to such disposition.

Section 9.6    Restricted Payments.
Declare or pay any dividend on, or make any payment or other distribution on
account of any class of Capital Stock of any Credit Party or any Subsidiary
thereof, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Capital
Stock of any Credit Party or any Subsidiary thereof, or make any distribution of
cash, property or assets to the holders of shares of any Capital Stock of any
Credit Party or any Subsidiary thereof in respect of such shares, or make any
payments in order to protect the holder of any option to purchase any such
Capital Stock against dilution or in exchange for cancellation by any such
option holder of any “change of control” bonus agreement that it holds (all of
the foregoing, the “Restricted Payments”); provided that:
(a)    the Borrower may make the 2018 Dividend Payment on or after the Closing
Date;
(b)    the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Capital Stock;
(c)    any Subsidiary of the Borrower may pay cash dividends to (i) the
Borrower, (ii) any Guarantor or (iii) ratably to all holders (other than the
Sponsor or any of its Affiliates) of its outstanding Qualified Capital Stock;
(d)    (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries;
(e)    the Borrower may make additional Restricted Payments as follows:
(i)    if the Consolidated Leverage Ratio is greater than 4.50 to 1.00 at the
time any such Restricted Payment is made and after giving pro forma effect
thereto, the Credit Parties may make Restricted Payments not otherwise permitted
pursuant to this Section 9.6 in an aggregate amount not to exceed $15,000,000 in
any fiscal year; and


97



--------------------------------------------------------------------------------




(ii)    if the Consolidated Leverage Ratio is less than or equal to 4.50 to 1.00
at the time any such Restricted Payment is made and after giving pro forma
effect thereto, the Credit Parties may make unlimited Restricted Payments;
provided, in each case, all of the following conditions are satisfied:


(w)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
(x)    after giving effect to such Restricted Payment, on a Pro Forma Basis as
of the last day of the most recently ended fiscal period for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b), the Credit
Parties are in compliance with the covenants set forth in Section 9.13;
(y)    after giving effect to such Restricted Payment, there shall be no less
than $5,000,000 of Liquidity; and


(z)    no later than three (3) Business Days prior to the making of any such
Restricted Payment, the Borrower shall have delivered to the Administrative
Agent a certificate signed by a Responsible Officer demonstrating, in reasonable
detail, compliance with this subsection (as applicable); and
(f)    repurchases of Capital Stock of the Borrower (or any direct or indirect
parent company) or any of its Subsidiaries deemed to occur upon “cashless”
exercise of stock options or warrants.

Section 9.7    Transactions with Affiliates.
Directly or indirectly enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate of the Borrower or any of its Subsidiaries, other than:
(i)    transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.12 and
transactions constituting Equity Issuances;
(ii)    transactions existing on the Closing Date and described on Schedule 9.7
and a registration rights agreement among the Borrower, the Sponsor and certain
other stockholders of the Borrower;
(iii)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party;
(iv)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and


98



--------------------------------------------------------------------------------




(v)    payments permitted under Section 9.8.

Section 9.8    Management Fees and Compensation.
No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, pay any management, consulting or similar fees to any Affiliate of any
Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party except:
(a)    payment of reasonable compensation (as determined by the Credit Parties
in their reasonable business judgment) to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the ordinary
course of business; and
(b)    payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings, which
shall not exceed in the aggregate, with respect to all such items, $1,000,000 in
any fiscal year of the Borrower.

Section 9.9    Fiscal Year; Organizational Documents.
(a)    Change its fiscal year end (without the consent of the Administrative
Agent).
(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

Section 9.10    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d); provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith,
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date, (iv) restrictions in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien (provided, that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien) and (v) obligations that are binding on a Subsidiary at
the time such Subsidiary first becomes a Subsidiary of the Borrower, so long as
such obligations are not entered into in contemplation of such Person becoming a
Subsidiary.
(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Guarantor or
(iii) act as a Guarantor pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i) through (iii) above) for


99



--------------------------------------------------------------------------------




such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 9.1(d) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 9.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business. Notwithstanding the foregoing, this Section 9.10 shall not
in any event apply to (i) customary provisions entered into in the ordinary
course of business of the Credit Parties restricting the assignment (including,
in the case of leases, subletting, and, in the case of licenses, sublicensing)
of any contractual obligation or (ii) reasonable and customary restrictions on
cash or other deposits imposed or required by vendors in the ordinary course of
business of the Credit Parties.

Section 9.11    Nature of Business.
Engage in any business other than the business conducted by the Borrower and its
Subsidiaries as of the Closing Date and business activities reasonably related
or ancillary thereto or that are reasonable extensions thereof, including the
management of restaurants on behalf of Franchisees.

Section 9.12    Sale Leasebacks; Securitization Transactions; Synthetic Leases.
(a)    Directly or indirectly become or remain liable as lessee or as guarantor
or other surety with respect to any lease, whether an operating lease or a
Capital Lease, of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) which any Credit Party or any Subsidiary
thereof has sold or transferred or is to sell or transfer to a Person which is
not another Credit Party or Subsidiary of a Credit Party (other than a sale or
transfer permitted by Section 9.5(e) or Section 9.5(h)) or (ii) which any Credit
Party or any Subsidiary of a Credit Party intends to use for substantially the
same purpose as any other Property that has been sold or is to be sold or
transferred by such Credit Party or such Subsidiary to another Person which is
not another Credit Party or Subsidiary of a Credit Party in connection with such
lease.
(b)    Directly or indirectly enter into any Securitization Transaction or
Synthetic Lease.

Section 9.13    Financial Covenants.
(a)    Consolidated Leverage Ratio. As of the last day of any fiscal quarter
ending during the periods specified below, permit the Consolidated Leverage
Ratio to be greater than the corresponding ratio set forth below:


100



--------------------------------------------------------------------------------




Period
Maximum Ratio
Closing Date through the last day of the fourth fiscal quarter of the 2018
fiscal year
6.00 to 1.00
The last day of the first fiscal quarter of the 2019 fiscal year through the
last day of the fourth fiscal quarter of the 2019 fiscal year
5.75 to 1.00
The last day of the first fiscal quarter of the 2020 fiscal year through the
last day of the fourth fiscal quarter of the 2020 fiscal year
5.50 to 1.00
The last day of the first fiscal quarter of the 2021 fiscal year and thereafter
5.25 to 1.00



(b)    Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Fixed Charge Coverage Ratio to be less
than 1.10 to 1.00.
(c)    Right to Cure. Notwithstanding anything to the contrary contained in
Section 9.13(a) or (b), in the event that any Credit Party would otherwise be in
default of the financial covenants set forth in Section 9.13(a) or (b) for any
period, on or before the tenth Business Day subsequent to the due date for
delivery of the financial statements for such period pursuant to Section 8.1(b)
or, with respect to the fourth fiscal quarter of a fiscal year of the Borrower,
Section 8.1(a), the Borrower shall have the right to issue Qualified Capital
Stock for cash in an aggregate amount equal to the amount necessary to cure the
relevant failure to comply with all the applicable financial covenants contained
in Section 9.13(a) and/or (b) (collectively, the “Cure Right”), and upon the
receipt by the Borrower of such cash (the “Cure Amount”), such financial
covenants shall be recalculated giving effect to the following: (i) Consolidated
EBITDA for the fiscal quarter ending at the end of such period shall be
increased by the Cure Amount, and such increase shall be effective for all
periods that include such fiscal quarter and (ii) if, after giving effect to the
foregoing recalculations, the Credit Parties shall then be in compliance with
the requirements of the financial covenants set forth in Section 9.13(a) and
(b), the Credit Parties shall be deemed to have satisfied the requirements
thereof as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default thereof which had occurred shall be deemed cured as of such
date for all purposes of this Agreement; provided, that:
(i)    to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the Consolidated Leverage Ratio for the period with
respect to which such Officer’s Compliance Certificate applies or any other
Officer’s Compliance Certificate including such period applies;
(ii)    (A) in each four consecutive fiscal quarter period, there shall be a
period of at least two (2) fiscal quarters in respect of which no Cure Right is
exercised, (B) the Cure Amount for any applicable period shall be no greater
than the aggregate amount necessary to cure all Events of Default arising in
respect of Section 9.13(a) or (b) for such applicable period and (C) there shall
be no more than five (5) Cure Rights exercised during the term of this
Agreement; and


101



--------------------------------------------------------------------------------




(iii)    (A) the Cure Amount shall be disregarded for all calculations under
this Agreement other than compliance with Section 9.13(a) and/or (b), as
applicable, and shall be disregarded for purposes of determining compliance with
Sections 9.13(a) and (b) on a Pro Forma Basis for purposes of clause (g) of the
definition of “Permitted Acquisitions” and (B) any cash comprising the Cure
Amount shall not operate to reduce the Consolidated Leverage Ratio in any period
to the extent any Cure Amount is included in calculations of Section 9.13(a) or
(b).

Section 9.14    Disposal of Subsidiary Interests.
Permit any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as
a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5 or (b) so long as
such Domestic Subsidiary continues to be a Guarantor.

Section 9.15    Inactive Companies.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, no Inactive Company shall employ any employees, own any
assets, incur any obligations or conduct any business activity, in each case,
other than as described on Schedule 7.23.

ARTICLE X    

DEFAULT AND REMEDIES

Section 10.1    Events of Default.
Each of the following shall constitute an Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.


102



--------------------------------------------------------------------------------




(d)    Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.6, 8.10, 8.11 or 8.12 or Article IX.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
actual knowledge thereof.
(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $5,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount (or, with respect to
any Hedge Agreement, the Hedge Termination Value) of which Indebtedness is in
excess of $5,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of


103



--------------------------------------------------------------------------------




sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
(j)    Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on any Credit Party or any Subsidiary thereof party thereto or
any such Person shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on, or security interest in, any of the Collateral purported to
be covered thereby, in each case other than in accordance with the express terms
hereof or thereof.
(k)    ERISA Events. The occurrence of any Termination Event.
(l)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

Section 10.2    Remedies.
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the


104



--------------------------------------------------------------------------------




Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.
(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
(d)    Cure Right. Upon receipt by the Administrative Agent of written notice
that Borrower intends to exercise its Cure Right for a fiscal period in
accordance with the terms and provisions of Section 9.13(c), prior to the tenth
(10th) Business Day subsequent to the due date for delivery of the relevant
financial statements pursuant to Section 8.1(a) or (b), as applicable (the
“Anticipated Cure Deadline”) the Administrative Agent shall not be permitted to
exercise any of the rights or remedies set forth in this Section 10.2 on the
basis of the Credit Parties’ failure to comply with the requirements of the
covenants set forth in Section 9.13 for the applicable period but only to the
extent that such rights or remedies arise exclusively as a result of the
existence of the Credit Parties’ failure to comply with the requirements of the
covenants set forth in Section 9.13 for the applicable period, until such
failure is not cured pursuant to the exercise of the Cure Right on or prior to
the Anticipated Cure Deadline. For the avoidance of doubt, after the Anticipated
Cure Deadline, if the Credit Parties have not cured such failure pursuant to the
exercise of the Cure Right in accordance with the terms of Section 9.13, the
Administrative Agent may exercise any of the rights or remedies set forth in
this Section 10.2.

Section 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained


105



--------------------------------------------------------------------------------




exclusively by, the Administrative Agent in accordance with Section 10.2 for the
benefit of all the Lenders and the Issuing Lender; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Lender) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 10.4    Crediting of Payments and Proceeds.
In the event that the Obligations have been accelerated pursuant to Section 10.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received by the Lenders
upon the Secured Obligations and all net proceeds from the enforcement of the
Secured Obligations shall be applied:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, and the Issuing Lender in its
capacity as such, ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and


106



--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Excluded Swap Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or such Credit Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to the Secured Obligations otherwise set
forth above in this Section.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

Section 10.5    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.


107



--------------------------------------------------------------------------------





Section 10.6    Credit Bidding.
(a)    The Administrative Agent, with the consent of the Required Lenders, on
behalf of itself and the Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for equity interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).
(b)    Each Lender hereby agrees that, on behalf of itself and each of its
Affiliates that is a Secured Party, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XI    

THE ADMINISTRATIVE AGENT

Section 11.1    Appointment and Authority.
(a)    Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Wells Fargo to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash


108



--------------------------------------------------------------------------------




Management Bank) and the Issuing Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article XI for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of Articles XI and XII (including Section 12.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 11.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 11.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


109



--------------------------------------------------------------------------------




(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.



Section 11.4    Reliance by the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to


110



--------------------------------------------------------------------------------




the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 11.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.

Section 11.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with, except
during the continuation of an Event of Default, the consent of the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, except during the
continuation of an Event of Default, with the consent of the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties


111



--------------------------------------------------------------------------------




and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (b) the retiring
Issuing Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

Section 11.7    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 11.8    No Other Duties, etc.


112



--------------------------------------------------------------------------------




Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, managing agents, co-agents, book runners, lead managers,
arrangers, lead arrangers or co-arrangers listed on the cover page or signature
pages hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

Section 11.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorizes the Administrative Agent, at its option and in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Obligations under the Loan Documents (other than
contingent indemnification and expense reimbursement obligations not then due or
asserted) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) if approved,
authorized or ratified in writing in accordance with Section 12.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(iii)    to release any Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
11.9. In each case as specified in this Section 11.9, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 11.9. In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction constituting an Asset Disposition
permitted pursuant to Section 9.5, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent


113



--------------------------------------------------------------------------------




be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.

Section 11.10    Secured Hedge Agreements and Secured Cash Management
Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XII    

MISCELLANEOUS

Section 12.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
Wingstop Inc.
5501 LBJ Freeway, 5th Floor
Dallas, TX 75240
Attention of:    Chief Financial Officer
Facsimile No.:    (972) 534-1859
E-mail:    MSkipworth@wingstop.com
Website address: www.wingstop.com
With copies to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention of:    Monica K. Thurmond



114



--------------------------------------------------------------------------------




Facsimile No.:    (212) 373-3055
Email:     mthurmond@paulweiss.com
If to Wells Fargo as Administrative Agent:
Wells Fargo Bank, National Association, as Administrative Agent
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention of:    Loan Administration
Telephone No.:    (760) 918-2712
Facsimile No.:     (760) 918-2727
E-mail:    debra.a.connell@wellsfargo.com
If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.


115



--------------------------------------------------------------------------------




(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). The Borrower acknowledges and agrees that the DQ List
shall be deemed suitable for posting and may be posted by the Administrative
Agent on the Platform, including the portion of the Platform that is designated
for “public side” Lenders.
(ii)    The Platform is provided “as is” and “as available”. The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform except to the extent that such damages, losses or expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, the Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

Section 12.2    Amendments, Waivers and Consents.
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in


116



--------------------------------------------------------------------------------




the case of an amendment, signed by the Borrower; provided that no amendment,
waiver or consent shall:
(a)    increase the Revolving Credit Commitment of any Revolving Credit Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to
Section 10.2) without the written consent of such Revolving Credit Lender;
(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iii) and (v) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(d)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby, other than any Lender whose
Loans and other Obligations are paid in full and whose Commitments are
terminated upon the effectiveness of such amendment;
(e)    change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(f)    change any provision of this Section or reduce the percentages specified
in the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;
(g)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(h)    release all or substantially all of the Guarantors from the Guaranty
(other than as authorized in Section 11.9 or as otherwise specifically permitted
or contemplated in this Agreement), without the written consent of each Lender;
or


117



--------------------------------------------------------------------------------




(i)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (iv) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision and (v) the Administrative Agent and the
Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Loan Documents or enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 5.8(c) in accordance with the terms of Section 5.8(c).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement
and (y) enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 12.2) or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 5.15
(including, without limitation, as applicable, to permit the Incremental Term
Loans and the increases in the Revolving Credit Commitments to share ratably in
the benefits of this Agreement and the other Loan Documents); provided that no
such amendment or modification shall (x) result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender or (y) modify
the terms of Section 5.15.

Section 12.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative


118



--------------------------------------------------------------------------------




Agent and its Affiliates (including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent, its Affiliates and
the Lenders, taken as a whole), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
limited in the case of legal fees under clauses (i), (ii) and (iii) to the
reasonable legal fees and out-of-pocket expenses of a single counsel to the
Administrative Agent, the Lenders and the Issuing Lender, taken as a whole, and
not more than one local counsel, if reasonably deemed necessary, in any relevant
local jurisdiction (unless representation of both the Administrative Agent and
the Lenders in such matter by a single counsel would be inappropriate due to the
existence of an actual conflict of interest, in which case the Borrower shall be
required to reimburse the reasonable and documented legal fees and out-of-pocket
expenses of one separate counsel for the Administrative Agent and one separate
counsel for the Lenders, taken as a whole, as the Administrative Agent and the
Lenders reasonably determine and in good faith are necessary in light of such
actual conflict of interest).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary


119



--------------------------------------------------------------------------------




thereof, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby (any of the foregoing, a
“Proceeding”), including without limitation, reasonable attorneys and
consultant’s fees, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its Related Indemnified Parties,
(y) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for any material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Credit Party or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from
claims of any Indemnitee solely against one or more other Indemnitees that do
not involve or have not resulted from an act or omission by any Credit Party or
any Subsidiary (other than any action or proceeding involving the Administrative
Agent or the Issuing Lender, in each case in its capacity as such, in which case
such indemnity shall apply with respect to the Administrative Agent and/or the
Issuing Lender, as applicable, to the extent otherwise available) or (B) any
settlement entered into by such Indemnitee without your written consent (which
consent shall not be unreasonably withheld); provided, however, that the
foregoing indemnity in clause (B) herein will apply to any such settlement in
the event that you were offered the ability to assume the defense of the action
that was the subject matter of such settlement and elected not to assume such
defense. Notwithstanding the immediately preceding sentence, if at any time an
Indemnitee shall have requested indemnification in accordance with this
Agreement, the Borrower shall be liable for any settlement referred to in clause
(B) of the immediately preceding sentence effected without the consent of the
Borrower if (a) such settlement is entered into more than thirty (30) days after
receipt by the Borrower of such request for such indemnification and (b) the
Borrower shall not have provided such indemnification in accordance with such
request prior to the date of such settlement. For purposes hereof, “Related
Indemnified Parties” means, with respect to any Indemnitee, (1) the directors,
officers and employees of such Indemnitee, (2) any controlling person or
controlled affiliate of such Indemnitee, and (3) the agents of such Indemnitee
or its controlling persons or controlled affiliates acting on behalf of, or at
the instructions of, such Indemnitee, controlling person or controlled
affiliate; provided that each reference to a controlling person or controlled
affiliate in this sentence pertains to a controlling person or controlled
affiliate that is involved in this Agreement or any Credit Facility.
It is understood that, with respect to the foregoing indemnification in this
Section 12.3, the Borrower shall not be required to reimburse, or indemnify and
hold harmless for, the reasonable and documented legal fees and out-of-pocket
expenses of more than one outside counsel for all applicable Indemnitees, taken
as whole (plus, in each case if reasonably deemed necessary by the affected
Indemnitees, one local counsel in each relevant local jurisdiction, in each case
for all such affected Indemnitees, taken as a whole) unless representation of
all such affected Indemnitees in such matter by a single counsel would be
inappropriate due to the existence of an actual conflict of interest, in which
case the Borrower shall be required to reimburse, or indemnify and hold harmless


120



--------------------------------------------------------------------------------




for, the reasonable and documented legal fees and out-of-pocket expenses of one
such additional counsel as such similarly affected Indemnitees reasonably
determine and in good faith are necessary in light of such actual conflict of
interest.
This Section 12.3 shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, liabilities and related expenses arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to the Issuing Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Lender in connection
with such capacity. The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided, however, that the
Borrower’s obligation to indemnify the Indemnitees as otherwise set forth in
this Agreement from claims brought by third parties shall not be limited by the
foregoing. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.


121



--------------------------------------------------------------------------------




(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 12.4    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or any of their respective
Affiliates, irrespective of whether or not such Lender, the Issuing Lender or
any such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Credit Party
may be contingent or unmatured or are owed to a branch or office of such Lender,
the Issuing Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender and the
Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 12.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate


122



--------------------------------------------------------------------------------




court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 12.6    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 12.7    Reversal of Payments.
To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Secured Parties or the Administrative Agent
receives any payment or proceeds of the Collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or


123



--------------------------------------------------------------------------------




equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

Section 12.8    Injunctive Relief.
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

Section 12.9    Accounting Matters.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

Section 12.10    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each


124



--------------------------------------------------------------------------------




case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$5,000,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default under Section
10.1(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved


125



--------------------------------------------------------------------------------




Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, each other Lender and the Borrower
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the


126



--------------------------------------------------------------------------------




assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.8,
5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender
(but only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 12.3(c) with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
12.2 that directly affects such Participant and would require the vote of all
affected Lenders or all


127



--------------------------------------------------------------------------------




Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements of Section 5.11(f) (it being
understood that the documentation required under Section 5.11(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 5.8, 5.9, 5.10 and 5.11, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Disqualified Institutions.


(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a


128



--------------------------------------------------------------------------------




Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply.


(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all obligations of the Borrower owing to such Disqualified Institution
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loan by paying the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such Term Loan, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 12.10), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan”), each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Plan, (2) if such Disqualified Institution does
vote on such Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote


129



--------------------------------------------------------------------------------




shall not be counted in determining whether the applicable class has accepted or
rejected such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).


(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.



Section 12.11    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), and not
disclose Information to any Person, except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and, to the extent such Person does not agree in writing to the
terms of this Section 12.11, the Administrative Agent, each Lender and the
Issuing Lender shall be liable for any breach of this Section by any of its
Affiliates and Related Parties), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process (and,
to the extent practicable and permitted by Applicable Laws, the Administrative
Agent, Lender or Issuing Lender, as applicable, shall provide advance notice to
the Borrower of any disclosure under this clause (c)), (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder (it being understood that the DQ List may be disclosed to any
assignee or Participant, or prospective assignee or Participant, in reliance on
this clause (f)), (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the Borrower, (i) deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the


130



--------------------------------------------------------------------------------




Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower (which source is not known by the Administrative Agent, such Lender
or the Issuing Lender or any of their respective Affiliates to have provided
such information in breach of any confidentiality restriction) or (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 12.12    Performance of Duties.
Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.

Section 12.13    All Powers Coupled with Interest.
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations under the Loan Documents (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

Section 12.14    Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and


131



--------------------------------------------------------------------------------




effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

Section 12.15    Titles and Captions.
Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

Section 12.16    Severability of Provisions.
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 12.17    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 12.18    Term of Agreement.
This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than contingent
indemnification and expense reimbursement obligations not then due or asserted)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full, all Letters of Credit have been


132



--------------------------------------------------------------------------------




terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

Section 12.19    USA PATRIOT Act.
The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of Anti-Money Laundering Laws, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
each Guarantor and other information that will allow such Lender to identify the
Borrower or such Guarantor in accordance with Anti-Money Laundering Laws.

Section 12.20    Independent Effect of Covenants.
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX if, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VIII or IX.

Section 12.21    Inconsistencies with Other Documents.
In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

Section 12.22    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees its understanding that (i) the
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and the other Credit Parties, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Administrative Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor or fiduciary, for the Borrower or any other Credit
Party, (iii) none of the Administrative Agent, the Arrangers or the Lenders has
assumed or will assume an advisory or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect


133



--------------------------------------------------------------------------------




to any amendment, waiver or other modification hereof or of any other Loan
Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any other Credit Party on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any other Credit Party with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and the other Credit Parties, and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. To the
fullest extent permitted by law, each Credit Party hereby waives and releases
any claims that it may have against the Administrative Agent, each of the
Arrangers and each of the Lenders with respect to any breach or alleged breach
of advisory or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any other Credit Party or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or an Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facility) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any other Credit
Party, in each case subject to requirements of Applicable Law.  Each Lender, the
Arrangers and any Affiliate thereof may accept fees and other consideration from
the Borrower or any other Credit Party for services in connection with this
Agreement, the Credit Facility or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any other Credit Party.

Section 12.23    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:




134



--------------------------------------------------------------------------------




(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



ARTICLE XIII    

GUARANTY

Section 13.1    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Hedge Bank, each Cash Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Hedge Agreement or Cash Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

Section 13.2    Obligations Unconditional.
The obligations of the Guarantors under Section 13.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Hedge Agreement or
Cash Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being


135



--------------------------------------------------------------------------------




the intent of this Section 13.2 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XIII until such time as the
Obligations under the Loan Documents (other than contingent indemnification and
expense reimbursement obligations not then due or asserted) have been paid in
full and the Commitments have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Hedge Agreement between any Credit Party and any Hedge Bank, or
any Cash Management Agreement between any Credit Party and any Cash Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Hedge Agreement or such Cash Management Agreements shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Hedge Agreement between any
Credit Party and any Hedge Bank or any Cash Management Agreement between any
Credit Party and any Cash Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Hedge Agreement or such Cash Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Hedge Agreement between any Credit Party and any Hedge
Bank or any Cash Management Agreement between any Credit Party and any Cash
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Hedge Agreement or such Cash Management Agreements, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.


136



--------------------------------------------------------------------------------





Section 13.3    Reinstatement.
The obligations of the Guarantors under this Article XIII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

Section 13.4    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 13.2 and through the exercise of rights of
contribution pursuant to Section 13.6.

Section 13.5    Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 10.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
10.2) for purposes of Section 13.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 13.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Security
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

Section 13.6    Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations under the Loan Documents (other than
contingent indemnification and expense reimbursement obligations not then due or
asserted) have been paid in full and the Commitments have terminated.

Section 13.7    Guarantee of Payment; Continuing Guarantee.


137



--------------------------------------------------------------------------------




The guarantee in this Article XIII is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

Section 13.8    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under the Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 13.8 for the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XIII, or otherwise under this Agreement or any
other Loan Document, voidable under Debtor Relief Laws, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until all of the Obligations (other than
contingent indemnification and expense reimbursement obligations not then due or
asserted) shall have been paid in full in cash and the Commitments terminated.
Each Qualified ECP Guarantor intends that this Section 13.8 constitute, and this
Section 13.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of the
Commodity Exchange Act.
[Signature pages to follow]







138



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
BORROWER:                WINGSTOP INC.,
a Delaware corporation


By:     /s/ Michel J. Skipworth        
Name:     Michael J. Skipworth
Title:    Chief Financial Officer




GUARANTORS:                WINGSTOP HOLDINGS, INC.,
a Delaware corporation


By:     /s/ Michel J. Skipworth        
Name:     Michael J. Skipworth
Title:    Chief Financial Officer




WINGSTOP RESTAURANTS INC.,
a Texas corporation


By:     /s/ Michel J. Skipworth        
Name:     Michael J. Skipworth
Title:    Chief Financial Officer




WINGSTOP BEVERAGES, INC.,
a Texas corporation


By:     /s/ Michel J. Skipworth        
Name:     Michael J. Skipworth
Title:    President




WINGSTOP BEVERAGES II, INC.,
a Texas corporation


By:     /s/ Michel J. Skipworth        
Name:     Michael J. Skipworth
Title:    President













--------------------------------------------------------------------------------





WINGSTOP GCM, LLC
a Florida limited liability company


By:     /s/ Michel J. Skipworth        
Name:     Michael J. Skipworth
Title:    Chief Financial Officer





--------------------------------------------------------------------------------








AGENTS AND LENDERS:            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Lender and Lender


By:     /s/ Maureen Malphus            
Name:     Maureen Malphus
Title:     Vice President





--------------------------------------------------------------------------------







CITIZENS BANK, N.A.




By:    /s/ Ravi Pillay            
Name:    Ravi Pillay
Title:    Vice President







--------------------------------------------------------------------------------







FIFTH THIRD BANK




By:    /s/ Michael H. Keith        
Name:    Michael H. Keith
Title:    Vice President









--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.




By:    /s/ Anthony Luppino        
Name:    Anthony Luppino
Title:    Vice President









--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A.




By:    /s/ Keith Watanabe            
Name:    Keith Watanabe
Title:    Director









--------------------------------------------------------------------------------





CADENCE BANK, N.A.




By:    /s/ Vance Waldron            
Name:    Vance Waldron
Title:    VP







--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION




By:    /s/ Daniel Nunes            
Name:    Daniel Nunes
Title:    Authorized Signatory







--------------------------------------------------------------------------------





CAPITAL ONE, N.A.




By:    /s/ Michael J. Sullivan            
Name:    Michael J. Sullivan
Title:    Duly Authorized Signatory







--------------------------------------------------------------------------------





TEXAS CAPITAL BANK, N.A.




By:    /s/ John Kallina            
Name:    John Kallina
Title:    Senior Vice President









--------------------------------------------------------------------------------










EXHIBIT A-1
FORM OF REVOLVING CREDIT NOTE
[Date]
FOR VALUE RECEIVED, the undersigned, WINGSTOP INC., a Delaware corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the unpaid principal
amount of all Revolving Credit Loans made by the Lender from time to time
pursuant to that certain Credit Agreement, dated as of January 30, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.
This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.
WINGSTOP INC.




By:    
Name:     
Title:     













--------------------------------------------------------------------------------





EXHIBIT A-2
FORM OF TERM LOAN NOTE
[Date]
FOR VALUE RECEIVED, the undersigned, WINGSTOP INC., a Delaware corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the unpaid principal
amount of all Term Loans made by the Lender pursuant to that certain Credit
Agreement, dated as of January 30, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in lawful currency of the United States of America in immediately
available funds to the account designated in the Credit Agreement.
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.


WINGSTOP INC.




By:    
Name:     
Title:     







--------------------------------------------------------------------------------





EXHIBIT B
FORM OF NOTICE OF BORROWING


Dated as of: _____________
Wells Fargo Bank, National Association,
as Administrative Agent
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention: Loan Administration




Ladies and Gentlemen:
This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.2] [4.2] of the Credit Agreement dated as of January 30, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Wingstop Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
1.    The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan] [the Term Loan] to the Borrower in the aggregate principal amount of
$___________. [Complete with an amount in accordance with Section 2.2 or Section
4.2, as applicable, of the Credit Agreement.]
2.    The Borrower hereby requests that such Loan be made on the following
Business Day: _____________________. [Complete with a Business Day in accordance
with Section 2.2 of the Credit Agreement for Revolving Credit Loans or Section
4.2 for the Term Loan].
3.    The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:
Interest Rate
Interest Period
(LIBOR
Rate only)
Termination Date for Interest Period
(if applicable)
[Base Rate or LIBOR Rate]
 
 



4.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan requested herein) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.







--------------------------------------------------------------------------------





5.    All of the conditions applicable to the Loan requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.
[Signature Page Follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
WINGSTOP INC.




By:    
Name:     
Title:     











--------------------------------------------------------------------------------





EXHIBIT C
FORM OF NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________
Wells Fargo Bank, National Association,
as Administrative Agent
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention: Loan Administration


Ladies and Gentlemen:
This Notice of Account Designation is delivered to you pursuant to Section
2.2(b) of the Credit Agreement dated as of January 30, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Wingstop Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
____________________________
ABA Routing Number: _________
Account Number: _____________
2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
WINGSTOP INC.




By:    
Name:     
Title:     











--------------------------------------------------------------------------------





EXHIBIT D
FORM OF NOTICE OF PREPAYMENT


Dated as of: _____________
Wells Fargo Bank, National Association,
as Administrative Agent
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention: Loan Administration


Ladies and Gentlemen:
This irrevocable Notice of Prepayment is delivered to you pursuant to Section
[2.3(c)] [4.4(a)] of the Credit Agreement dated as of January 30, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Wingstop Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
1.    The Borrower hereby provides notice to the Administrative Agent that it
shall prepay the following [Base Rate Loans] [and] [LIBOR Rate Loans]:
_______________. [Complete with an amount in accordance with Section 2.3 or 4.4
of the Credit Agreement.]
2.    The Loan to be prepaid is [check each applicable box]
□    a Revolving Credit Loan
□    the Term Loan
3.    The Borrower shall prepay the above-referenced Loans on the following
Business Day: _______________. [Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Base Rate Loan and (ii) three (3) Business Days subsequent to date of this
Notice of Prepayment with respect to any LIBOR Rate Loan.]
[Signature Page Follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
WINGSTOP INC.




By:    
Name:     
Title:     











--------------------------------------------------------------------------------





EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
Dated as of: _____________
Wells Fargo Bank, National Association,
as Administrative Agent
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention: Loan Administration


Ladies and Gentlemen:
This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of January 30,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Wingstop Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
1.    The Loan to which this Notice relates is [a Revolving Credit Loan] [the
Term Loan]. (Delete as applicable.)
2.    This Notice is submitted for the purpose of: [Check one and complete
applicable information in accordance with the Credit Agreement.]
□
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

Outstanding principal balance:
$______________

Principal amount to be converted:
$______________

Requested effective date of conversion:
_______________

Requested new Interest Period:
_______________

□
Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

Outstanding principal balance:
$______________

Principal amount to be converted:
$______________

Last day of the current Interest Period:
_______________

Requested effective date of conversion:
_______________








--------------------------------------------------------------------------------





□
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

Outstanding principal balance:
$______________

Principal amount to be continued:
$______________

Last day of the current Interest Period:
_______________

Requested effective date of continuation:
_______________

Requested new Interest Period:
_______________



[Signature Page Follows]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
WINGSTOP INC.




By:    
Name:     
Title:     











--------------------------------------------------------------------------------





EXHIBIT F
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
The undersigned, on behalf of Wingstop Inc., a Delaware corporation (the
“Borrower”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:
1.    This certificate is delivered to you pursuant to [Section 8.2(a)] [Section
5.15] of the Credit Agreement dated as of January 30, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of _______________ and for the [fiscal year] [fiscal
quarter] then ended and such statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries on a Consolidated
and consolidating basis as of the dates indicated and the results of their
operations and cash flows for the period indicated [, subject to normal year end
adjustments and absence of footnotes].
[THE FOLLOWING CLAUSES 3 AND 4 TO BE INCLUDED IF THIS CERTIFICATE IS DELIVERED
IN CONNECTION WITH SECTION 8.2(a) OF THE CREDIT AGREEMENT]
3.    I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].
4.    The Applicable Margins and calculations determining such figures are set
forth on the attached Schedule 1, the Borrower and its Subsidiaries are in
compliance with the financial covenants contained in Section 9.13 of the Credit
Agreement as shown on such Schedule 1 and the Borrower and its Subsidiaries are
in compliance with the other covenants contained in the Credit Agreement.
    









--------------------------------------------------------------------------------





[INCLUDE THE FOLLOWING CLAUSES AS APPLICABLE]
[__].    The calculations demonstrating that the Borrower is in compliance on a
Pro Forma Basis (as of the date of [the acquisition]1 . and after giving effect
thereto) with the covenant contained in Section 9.13(a) of the Credit Agreement
are set forth on the attached Schedule 1.]2 
[__].    The proceeds of the [Incremental Term Loan] [Revolving Credit Loans]
made as of the date hereof shall be used by the Borrower for the following
purposes (check appropriate boxes):
•
working capital and general corporate purposes of the Borrower and its
Subsidiaries

•
Permitted Acquisition

•
Restricted Payment

•
[other]

[__].    The calculations demonstrating that the Borrower is in compliance with
the financial covenants set forth in Section 9.13 of the Credit Agreement based
on the financial statements referenced above both before and after giving effect
(on a Pro Forma Basis) to [the making of any Incremental Term Loans pursuant to
the Incremental Term Loan Commitment] [the making of any Revolving Credit Loans
pursuant to the Incremental Revolving Credit Commitment] are set forth on the
attached Schedule [1].]3


























                                                                               
1 Describe acquisition
2 This certification must be provided with respect to any Permitted Acquisition.
3 This certification must be provided with respect to any Incremental Term Loan
or Incremental Revolving Credit Commitment.







--------------------------------------------------------------------------------





WITNESS the following signature as of the day and year first written above.
WINGSTOP INC.




By:    
Name:     
Title:     















--------------------------------------------------------------------------------





Schedule 1
to
Officer’s Compliance Certificate
[To be provided in a form reasonably acceptable to the Administrative Agent]











--------------------------------------------------------------------------------





EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]4 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees hereunder are several and not joint.]5 Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as, [the] [an] “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.    Assignor:    [INSERT NAME OF ASSIGNOR]
2.    Assignee(s):    See Schedules attached hereto
                                                                              
4For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
5Include bracketed language if there are multiple Assignees.







--------------------------------------------------------------------------------





3.    Borrower:    Wingstop Inc.
4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement:    Credit Agreement dated as of January 30, 2018 among
Wingstop Inc., as Borrower, the Guarantors from time to time parties thereto,
the Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)

6.
Assigned Interest:     See Schedules attached hereto

[7.    Trade Date:        ______________]6 
[Remainder of Page Intentionally Left Blank]




























 







--------------------------------------------------------------------------------





6To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------





Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]




By:
______________________________

Title:




ASSIGNEES


See Schedules attached hereto















--------------------------------------------------------------------------------





[Consented to and]7Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent [and Issuing Lender]
By_________________________________
Title:
[Consented to:]8 
WINGSTOP INC.




By________________________________
Title:




















































                                                                                      
7To be added only if the consent of the Administrative Agent and Issuing Lender
is required by the terms of the Credit Agreement. May also use a Master Consent.
8To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------





SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned9
Aggregate
Amount of Commitment/
Loans for all Lenders10
Amount of Commitment/
Loans Assigned11
Percentage Assigned of Commitment/
Loans12
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



[NAME OF ASSIGNEE]13 
[and is an Affiliate/Approved Fund of [identify Lender]14]




By:
______________________________

Title:


























                                                                                  
9Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan,” etc.)
10Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
11Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
12Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
13Add additional signature blocks, as needed.
14Select as applicable.







--------------------------------------------------------------------------------





ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.     Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2     Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.10(b)(iii), (v)
and (vi) and Section 12.10(g) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 12.10(b)(iii) or Section 12.10(g) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 8.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the







--------------------------------------------------------------------------------





obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





Schedule 1.1
COMMITMENTS


Lender
Revolving Credit
Commitment
Revolving Credit Commitment Percentage
Initial Term Loan
Commitment
Initial Term Loan Percentage
Wells Fargo Bank,
National Association
$33,000,000.00
22.000000000%
$22,000,000.00
22.000000000%
Citizens Bank, N.A.
$24,000,000.00
16.000000000%
$16,000,000.00
16.000000000%
Fifth Third Bank
$18,000,000.00
12.000000000%
$12,000,000.00
12.000000000%
Bank of America, N.A.
$15,000,000.00
10.000000000%
$10,000,000.00
10.000000000%
BMO Harris Bank N.A.
$15,000,000.00
10.000000000%
$10,000,000.00
10.000000000%
Cadence Bank, N.A.
$15,000,000.00
10.000000000%
$10,000,000.00
10.000000000%
First Tennessee Bank
National Association
$12,000,000.00
8.000000000%
$8,000,000.00
8.000000000%
Capital One, N.A.
$10,500,000.00
7.000000000%
$7,000,000.00
7.000000000%
Texas Capital Bank, N.A.
$7,500,000.00
5.000000000%
$5,000,000.00
5.000000000%
TOTAL:
$150,000,000.00
100.000000000%
$100,000,000.00
100.000000000%


















--------------------------------------------------------------------------------





SCHEDULE 7.2
SUBSIDIARIES AND CAPITALIZATION


Subsidiaries
Shares Authorized
Shares Issued and Outstanding
Class of Shares
Ownership
Wingstop Holdings, Inc.
100
100
Common
Wholly-owned by Wingstop Inc.
Wingstop Restaurants Inc.
1,000,000
80,000
Common
Wholly-owned by Wingstop Holdings, Inc.
Wingstop GCM, LLC
N/A
N/A
Membership interests
Wholly-owned by Wingstop Restaurants Inc.
Wingstop Restaurants LLC
N/A
N/A
Membership units
Wholly-owned by Wingstop Restaurants Inc.
Wingstop Beverages, Inc.
100
100
Common
Wholly-owned by Wingstop Restaurants Inc.
Wingstop Beverages II, Inc.
100
100
Common
Wholly-owned by Wingstop Beverages, Inc.
Wingstop Beverages III, Inc.
100
100
Common
Wholly-owned by Wingstop Beverages II, Inc.














--------------------------------------------------------------------------------





SCHEDULE 7.6
TAX RETURNS AND PAYMENTS
Exception to returns accurately reflecting liability:
None.











--------------------------------------------------------------------------------





SCHEDULE 7.7
INTELLECTUAL PROPERTY MATTERS
Patent Registrations and Applications:
None.
Copyright Registrations and Applications:
None.
Trademark Registrations and Applications:
United States
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
GET AT IT
4712431
03/31/2015
43
Wingstop Restaurants Inc.
KEEP AUSTIN WINGED
4884182
01/12/2016
43
Wingstop Restaurants Inc.
THE BONELESS WING EXPERTS
3185734
12/19/2006
42
Wingstop Restaurants Inc.
THE WING EXPERTS
3087485
05/02/2006
43
Wingstop Restaurants Inc.
VUELA POR ELLAS
4984668
06/21/2016
43
Wingstop Restaurants Inc.
WINGSTOP
3054484
01/31/2006
43
Wingstop Restaurants Inc.
WING-STOP
2121699
12/16/1997
42
Wingstop Restaurants Inc.
WING-STOP
4869642
12/15/2015
29, 30
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
2422672
01/23/2001
42
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
4720379
04/14/2015
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (in color) (2014 Logo)
4842661
10/27/2015
43
Wingstop Restaurants Inc.
WING-STOP SPORTS & Design
4209249
09/18/2012
43



Credit Party
Trademark Registration
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WING-STOP & Design (In Color-Green Background)
87/695124
11/22/2017
43



Argentina
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
2571792
05/23/2013
43










--------------------------------------------------------------------------------





Australia
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1275387
04/07/2016
43



Bahrain
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1172532
02/22/2013
43



Brazil
Credit Party
Trademark Application
Application Number
Publication Date
Class
Wingstop Restaurants Inc.
WINGSTOP
904449378
03/03/2015
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
909929440
10/06/2015
43
Wingstop Restaurants Inc.
THE WING EXPERTS
909929300
10/06/2015
43



Canada
Credit Party
Trademark Registration
Registration Number
Registration Date
Wingstop Restaurants Inc.
WINGSTOP
TMA928042
02/03/2016



Credit Party
Trademark Application
Application Number
Publication Date
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1744295
12/28/2016
Wingstop Restaurants Inc.
THE WING EXPERTS
1744294
12/14/2016










--------------------------------------------------------------------------------





People’s Republic of China
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
CATER-WING
7076016
08/07/2010
43
Wingstop Restaurants Inc.
WINGSTOP
1108677
09/17/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
7076012
08/21/2010
43
Wingstop Restaurants Inc.
WING-STOP
7076013
08/07/2010
43
Wingstop Restaurants Inc.
THE BONELESS WING EXPERTS
7079014
02/07/2014
43
Wingstop Restaurants Inc.
THE WING EXPERTS
7076015
02/07/2014
43



Columbia
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
10/11/2016
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1275387
04/27/2017
43



Egypt
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43



European Community
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/17/2013
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1275387
09/28/2016
43



Guatemala
Credit Party
Trademark Application
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WINGSTOP
M0010132-2017
10/31/2017
43










--------------------------------------------------------------------------------





Hong Kong
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
302211948
12/05/2012
43



India
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WING-STOP THE WINGEXPERTS & Design (2014 Logo)
1275387
09/25/2017
43
Wingstop Restaurants Inc.
THE WING EXPERTS
1267453
01/04/2018
43



Credit Party
Trademark Application
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WINGSTOP
2265301
01/12/2012
43



Indonesia
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
IDM000450324
01/26/3015
43



Credit Party
Trademark Application
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
J002015044966
10/13/2015
43
Wingstop Restaurants Inc.
THE WING EXPERTS
J002015044967
10/13/2015
43



International Registration - Madrid Protocol Only
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1172532
02/22/2013
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1275387
09/01/2015
43
Wingstop Restaurants Inc.
THE WING EXPERTS
1267453
08/31/2015
43










--------------------------------------------------------------------------------





Islamic Republic of Iran
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43



Israel
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
08/05/2013
43



Japan
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43



Kazakhstan
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
06/21/2013
43



Republic of Korea
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
12/05/2012
43



Kuwait
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
108399
03/08/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
142177
10/19/2016
43
Wingstop Restaurants Inc.
THE WING EXPERTS
142178
10/19/2016
43



Lebanon
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
141129
02/23/2012
43










--------------------------------------------------------------------------------





Malaysia
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
2012005962
03/19/2014
43



Credit Party
Trademark Application
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
2015065043
09/09/2015
43
Wingstop Restaurants ,Inc.
THE WING EXPERTS
2015065036
09/09/2015
43



Mexico
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
CATER-WING
1337944
12/12/2012
43
Wingstop Restaurants Inc.
THE BONELESS WING EXPERTS
1337946
12/12/2012
43
Wingstop Restaurants Inc.
THE WING EXPERTS
1337945
12/12/2012
43
Wingstop Restaurants Inc.
WING Design
1162343
06/07/2010
43
Wingstop Restaurants Inc.
WING-STOP
865075
12/17/2004
43
Wingstop Restaurants Inc.
WING-STOP & Design
1337949
12/12/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1120137
09/10/2009
43



Credit Party
Trademark Application
Application Number
Application Date
Class
Wingstop Restaurants Inc.
LOS EXPERTOS EN ALITAS
1449912
01/21/2014
43
Wingstop Restaurants Inc.
WING-STOP LOS EXPERTOS EN ALITAS & Design (in Color)
1589540
03/17/2015
43
Wingstop Restaurants Inc.
VUELA POR ELLAS
1592493
03/25/2015
43



New Zealand
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
956663
04/02/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1275387
03/30/2016
43










--------------------------------------------------------------------------------





Oman
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/06/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1172532
02/22/2013
43



Panama
Credit Party
Trademark Application
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WINGSTOP
250768-01
06/24/2016
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
250767-01
06/24/2016
43



Philippines
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
4-2012-000602
10/11/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1275387
02/11/2016
43
Wingstop Restaurants Inc.
THE WING EXPERTS
1267453
01/07/2016
43



Puerto Rico
Credit Party
Trademark Registration
Application Number
Application Date
Class
Wingstop Restaurants Inc.
WINGSTOP
79161
01/23/2012
43



Qatar
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
73468
09/30/2014
43



Russian Federation
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
05/06/2013
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1172532
08/06/2014
43
Wingstop Restaurants Inc.
WINGSTOP (in Cyrillic)
498565
10/25/2013
43
Wingstop Restaurants Inc.
THE WING EXPERTS
1267453
05/02/2017
43








--------------------------------------------------------------------------------







Saudi Arabia
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
143304391
06/05/2014
43
Wingstop Restaurants Inc.
WINGSTOP in Arabic
1439001056
01/08/2018
43
Wingstop Restaurants Inc.
WING-STOP (in Arabic) THE WING EXPERTS & Design (in Color)
1438014936
06/06/2017
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
1437002116
03/14/2016
43



Singapore
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
09/05/2012
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1172532
07/09/2014
43



South Africa
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
2014/17272
04/29/2016
43



Taiwan
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
CATER-WING
1365437
06/01/2009
43
Wingstop Restaurants Inc.
THE BONELESS WING EXPERTS
1365436
06/01/2009
43
Wingstop Restaurants Inc.
THE WING EXPERTS
1365435
06/01/2009
43
Wingstop Restaurants Inc.
WING-STOP
1365434
06/01/2009
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design
1401679
03/16/2010
43



Thailand
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
SM58730
04/10/2012
43










--------------------------------------------------------------------------------





Ukraine
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
01/09/2013
43



United Arab Emirates
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
170255
05/19/2014
43
Wingstop Restaurants Inc.
WING-STOP THE WING EXPERTS & Design (2014 Logo)
239798
07/28/2016
43
Wingstop Restaurants Inc.
THE WING EXPERTS
239799
07/28/2016
43



Vietnam
Credit Party
Trademark Registration
Registration Number
Registration Date
Class
Wingstop Restaurants Inc.
WINGSTOP
1108677
03/18/2013
43














--------------------------------------------------------------------------------





SCHEDULE 7.9
ERISA PLANS
Health and dental insurance plan administered by United Healthcare
Vision insurance plan administered by United Healthcare
Life insurance carried by The Standard
Long term disability insurance carried by The Standard
Short term disability insurance carried by The Standard
401(k) retirement savings program administered by The Principal
Severance benefits provided under certain employment, separation and severance
agreements











--------------------------------------------------------------------------------





SCHEDULE 7.13
LABOR AND COLLECTIVE BARGAINING AGREEMENTS
None.











--------------------------------------------------------------------------------





SCHEDULE 7.17
REAL PROPERTY
Owned Real Property:
None.
Leased Real Property:
Credit Party
Address
Wingstop Restaurants Inc.
1251 Northwest Hwy. Ste. C
Garland, TX 75041
Dallas County
Wingstop Restaurants Inc.
1515 S. Buckner Blvd. Ste. 247B
Dallas, TX 75217
Dallas County
Wingstop Restaurants Inc.
9208 E. R L Thornton Fwy. Ste. 204
Dallas, TX 75228
Dallas County
Wingstop Restaurants Inc.
2802 N. Shepherd Dr. Ste. 400
Houston, TX 77008
Harris County
Wingstop Restaurants Inc.
908 Audelia Rd. Ste. 600
Richardson, TX 75081
Dallas County
Wingstop Restaurants Inc.
3300 Western Center Blvd. Ste. 114A
Fort Worth, TX 76137
Tarrant County
Wingstop Restaurants Inc.
6760 Abrams Rd. Ste. 119
Dallas, TX 75231
Dallas County
Wingstop Restaurants Inc.
237 NE 28th St.
Fort Worth, TX 76164
Tarrant County
Wingstop Restaurants Inc.
1801 East Chase Pkwy. Ste. 117
Fort Worth, TX 76120
Tarrant County
Wingstop Restaurants Inc.
900 N. Coit Rd. Ste. 2700
Richardson, TX 75080
Dallas County
Wingstop Restaurants LLC
2777 W. Craig Rd. Ste. 107
North Las Vegas, NV 89032
Clark County
Wingstop Restaurants LLC
400 N. Nellis Blvd. Ste. 120
Las Vegas, NV 89110
Clark County








--------------------------------------------------------------------------------





Wingstop Restaurants LLC
7017 Spring Mountain Rd. Ste. 101
Las Vegas, NV 89117
Clark County
Wingstop Restaurants LLC
5045 W. Tropicana Ave. Ste. 110
Las Vegas, NV 89103
Clark County
Wingstop Restaurants Inc.
10749 North Freeway
Houston, TX 77037
Harris County
Wingstop Restaurants Inc.
8811 Teel Pkwy. Ste. 140
Frisco, TX 75034
Denton County
Wingstop Restaurants Inc.
2330 Preston Rd. Ste. 200
Frisco, TX 75034
Collin County
Wingstop Restaurants Inc.
1912 E. Belt Line Rd.
Carrollton, TX 75006
Carrollton County
Wingstop Restaurants LLC
3910 S. Maryland Pkwy.
Las Vegas, NV 89119
Clark County
Wingstop Restaurants Inc.
5501 LBJ Freeway
Dallas, TX 75240
Dallas County
Wingstop Restaurants Inc.
1152 N Buckner Blvd. Ste 106
Dallas, TX 75218
Dallas County
Wingstop Restaurants Inc.
7645 S. Custer Road Ste. 420
Mckinney, TX 75070
Collin County
Wingstop Restaurants Inc.
820 E. Cartwright Rd., Suite 130
Mesquite, TX 75149
Dallas County
Wingstop Restaurants Inc.
1012 E. Hwy 80, Suite A
Forney, TX 75126
Kaufman County












--------------------------------------------------------------------------------





SCHEDULE 7.23
INACTIVE COMPANIES


Inactive Company
Assets
Obligations
Business Activity
Wingstop Restaurants LLC
Liquor licenses
Quarterly liquor license renewals; obligations under leases
Holder of liquor licenses;
lessee under certain leases for 5 stores in Nevada
Wingstop Beverages III, Inc.
Liquor licenses; cash and deposit accounts; liquor inventory; Certificate of
Deposit Taxes, Alcoholic Beverage Commission
Annual tax filings; sales and/or alcohol tax filings
Holder of liquor licenses; sales of alcoholic beverages; purchases of alcoholic
beverages
LV Wings, LLC
None
None
Inactive advertising co-op












--------------------------------------------------------------------------------





SCHEDULE 9.1
EXISTING INDEBTEDNESS
None.











--------------------------------------------------------------------------------





SCHEDULE 9.2
EXISTING LIENS
Security interest of Meadow Creek Square S/C, G.P., LLC (“Meadow Creek”) in
certain assets of Wingstop Restaurants Inc. located at Store 999, 1251 Northwest
Highway, Suite C, Garland, Texas 75041, granted pursuant to that certain Lease
Agreement, dated as of January 4, 2006, by and between Wingstop Restaurants Inc.
and Meadow Creek, as amended by that certain First Amendment to Lease Agreement,
dated as of March 1, 2006, that certain Second Amendment to Lease Agreement,
dated as of March 20, 2009, and that certain Third Amendment to Lease Agreement,
dated as of September 20, 2012. The approximate value of such assets as of the
Closing Date is $291,006.
Security interest of RPI Skillman Abrams S.C., LTD in certain assets of Wingstop
Restaurants Inc., located at 6760 Abrams Road, Ste 119, Dallas, Texas 75231,
granted pursuant to that certain Shopping Center Lease, dated as of October 23,
2000, by and between R & B Texas Wings Inc. dba Wingstop Restaurants and P.O’B
Apollo S/A. L.P., that certain First Amendment of Lease, dated as of February
16, 2006, by and between R&B Texas Wings, Inc. and Heritage Intercontinental
Limited Partnership, that certain Assignment, Assumption, and Second Amendment
of Lease, dated June 18, 2007, by and among R&B Texas Wings, Inc., Wingstop
Restaurants Inc., and Heritage Intercontinental Limited Partnership, that
certain Lease Extension Agreement, dated October 20, 2010, by and between
Wingstop Restaurants Inc. and Heritage Intercontinental Limited Partnership, and
that certain lease extension agreement dated March 9, 2012 by and between
Wingstop Restaurants Inc. and Heritage Intercontinental Limited Partnership. The
approximate value of such assets as of the Closing Date is $159,547.













--------------------------------------------------------------------------------





SCHEDULE 9.3
EXISTING LOANS, ADVANCES AND INVESTMENTS
None.







--------------------------------------------------------------------------------





SCHEDULE 9.7
TRANSACTIONS WITH AFFILIATES
None.











